Exhibit 10.1

Execution Version

 

 

 

$1,750,000,000

CREDIT AGREEMENT

Dated as of November 20, 2014

among

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

as the Borrower,

The Designated Borrowers from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

The Other Lenders Party Hereto,

CREDIT SUISSE AG and

BARCLAYS BANK PLC,

as Syndication Agents,

and

CITIBANK N.A.,

LLOYDS BANK PLC,

STANDARD CHARTERED BANK,

TD BANK, N.A.,

BNP PARIBAS and

ROYAL BANK OF CANADA,

as Documentation Agents

 

 

 

J.P. MORGAN SECURITIES LLC,

CREDIT SUISSE SECURITIES (USA) LLC and

BARCLAYS BANK PLC,

As Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     21   

1.03

 

Accounting Terms

     21   

1.04

 

Rounding

     22   

1.05

 

Times of Day

     22   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     22   

2.01

 

Commitments

     22   

2.02

 

Borrowings, Conversions and Continuations of Loans

     23   

2.03

 

Prepayments

     24   

2.04

 

Termination or Reduction of Commitments

     25   

2.05

 

Repayment of Loans

     25   

2.06

 

Interest

     26   

2.07

 

Fees

     27   

2.08

 

Computation of Interest and Fees

     28   

2.09

 

Evidence of Debt

     28   

2.10

 

Payments Generally; Administrative Agent’s Clawback

     29   

2.11

 

Sharing of Payments by Lenders

     30   

2.12

 

Increase in Commitments

     31   

2.13

 

Swingline Commitment

     32   

2.14

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     33   

2.15

 

Letters of Credit

     34   

2.16

 

Defaulting Lenders

     38   

2.17

 

Extension of Maturity Date

     40   

2.18

 

Determination of Dollar Amounts

     41   

2.19

 

Judgment Currency

     41   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     42   

3.01

 

Taxes

     42   

3.02

 

Illegality

     45   

3.03

 

Inability to Determine Rates

     45   

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     45   

3.05

 

Compensation for Losses

     47   

3.06

 

Mitigation Obligations; Replacement of Lenders

     47   

3.07

 

Survival

     47   

3.08

 

Issuing Banks

     47   

ARTICLE IV. CONDITIONS PRECEDENT

     48   

4.01

 

Conditions of Closing

     48   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

4.02

  Conditions to all Borrowings after the Closing Date      49   

4.03

  Conditions to Initial Borrowings by each Designated Borrower      50   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     51   

5.01

  Existence, Qualification and Power      51   

5.02

  Authorization; No Contravention      51   

5.03

  Governmental Authorization; Other Consents      51   

5.04

  Binding Effect      51   

5.05

  Financial Statements; No Material Adverse Effect      51   

5.06

  Litigation      52   

5.07

  Taxes      52   

5.08

  ERISA Compliance      52   

5.09

  Margin Regulations; Investment Company Act      52   

5.10

  Anti-Corruption Laws and Sanctions      52   

ARTICLE VI. AFFIRMATIVE COVENANTS

     53   

6.01

  Financial Statements      53   

6.02

  Certificates; Other Information      53   

6.03

  Notices      54   

6.04

  Payment of Taxes      54   

6.05

  Preservation of Existence, Etc      54   

6.06

  Maintenance of Property      55   

6.07

  Maintenance of Insurance      55   

6.08

  Compliance with Laws      55   

6.09

  Books and Records      55   

6.10

  Use of Proceeds      55   

6.11

  Ownership of Designated Borrowers      55   

6.12

  Inspection Rights      55   

ARTICLE VII. NEGATIVE COVENANTS

     56   

7.01

  Liens      56   

7.02

  Fundamental Changes; Acquisitions      58   

7.03

  Accounting Changes      59   

7.04

  Subsidiary Indebtedness      59   

7.05

  Transactions with Affiliates      59   

7.06

  Financial Covenant      60   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     60   

8.01

  Events of Default      60   

8.02

  Remedies Upon Event of Default      61   

8.03

  Application of Funds      62   

ARTICLE IX. ADMINISTRATIVE AGENT

     62   

9.01

  Appointment and Authority      62   

9.02

  Rights as a Lender      63   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

9.03

  Exculpatory Provisions      63   

9.04

  Reliance by Administrative Agent      63   

9.05

  Delegation of Duties      64   

9.06

  Resignation of Administrative Agent      64   

9.07

  Non-Reliance on Administrative Agent and Other Lenders      64   

9.08

  No Other Duties, Etc.      65   

ARTICLE X. GUARANTY

     65   

10.01

  Guarantee      65   

10.02

  No Subrogation      65   

10.03

  Amendments, etc. with respect to the Obligations of each Designated Borrower
     66   

10.04

  Guarantee Absolute and Unconditional      66   

10.05

  Reinstatement      67   

10.06

  Payments      67   

10.07

  Independent Obligations      67   

ARTICLE XI. MISCELLANEOUS

     67   

11.01

  Amendments, Etc.      67   

11.02

  Notices; Effectiveness; Electronic Communication      69   

11.03

  No Waiver; Cumulative Remedies      70   

11.04

  Expenses; Indemnity; Damage Waiver      71   

11.05

  Payments Set Aside      72   

11.06

  Successors and Assigns      73   

11.07

  Treatment of Certain Information; Confidentiality      76   

11.08

  Right of Setoff      77   

11.09

  Interest Rate Limitation      77   

11.10

  Counterparts; Integration; Effectiveness      78   

11.11

  Survival      78   

11.12

  Severability      78   

11.13

  Replacement of Lenders      78   

11.14

  Governing Law; Jurisdiction; Etc      79   

11.15

  Waiver of Jury Trial      79   

11.16

  No Advisory or Fiduciary Responsibility      80   

11.17

  USA PATRIOT Act Notice      81   

11.18

  Termination of Joinder Agreements      81   

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES

  

2.01

  Commitments and Applicable Percentages   

2.15

  Existing Letters of Credit   

7.01

  Existing Liens   

7.04

  Existing Indebtedness   

11.02

  Administrative Agent’s Office; Certain Addresses for Notices   

EXHIBITS

     Form of   

A

  Loan Notice   

B

  Note   

C

  Compliance Certificate   

D

  Assignment and Assumption   

E

  U.S. Tax Compliance Certificate   

F

  Joinder Agreement   

 

- iv -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 20, 2014,
among COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION, a Delaware corporation (the
“Borrower”), the Designated Borrowers from time to time parties hereto, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

The Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABR” means for any day a fluctuating rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.5% and (c) the Eurocurrency Rate (provided that if the Eurocurrency
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this definition) appearing as of such day (or, if such day is not a Business
Day, as of the immediately preceding Business Day) on the relevant Bloomberg
Financial Markets Service page in respect of a proposed Eurocurrency Rate Loan
denominated in U.S. Dollars with a one-month Interest Period plus 1.0%. Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or such Eurocurrency Rate shall be effective as of the opening of business
on the day of such change in the Prime Rate, the Federal Funds Effective Rate or
such Eurocurrency Rate, respectively.

“ABR Loan” means a Loan that bears interest based on the ABR. Each Swingline
Loan shall be an ABR Loan.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary of the Borrower).

“Actual Knowledge” means, with respect to any information or event, that a
Responsible Officer of the Borrower has actual knowledge of such information or
event.

“Additional Commitment Lender” has the meaning specified in Section 2.17(d).

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreed Currencies” means (a) U.S. Dollars, (b) Euro, (c) Pounds Sterling,
(d) Swiss Francs, (e) Canadian Dollars, (f) Yen and (g) each other lawful
currency that is readily available and freely transferable and convertible into
Dollars that is reasonably acceptable to the Administrative Agent and, in the
case of a Letter of Credit, the applicable Issuing Bank.

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Affiliates from time to time concerning or
relating to bribery, money laundering or corruption.

“Applicable Jurisdiction” has the meaning specified in Section 11.04(a).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time; provided that in the case
of Section 2.16 when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the commitment
of each Lender to make Loans has been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Margin” means, for any day, if at any time the Borrower has received
Index Debt Ratings from each of S&P and Moody’s, with respect to any ABR Loan or
Eurocurrency Rate Loan of any Class, or with respect to the Commitment Fees
payable hereunder, as the case may be, shall be the applicable rate per annum
set forth below under the caption “Applicable Margin (Eurocurrency Rate)”, “ABR
Rate” or “Commitment Fee Rate”, as the case may be, based upon the Index Debt
Rating by S&P and/or Moody’s, respectively, applicable on such date:

 

2



--------------------------------------------------------------------------------

Applicable Margin if Borrower has an Index Debt Rating:

 

Index Debt Rating

   Applicable
Margin
(Eurocurrency
Rate)     ABR Rate     Commitment
Fee Rate  

Ratings Level I

      

Index Debt Ratings

of at least A+ by

S&P/A1 by Moody’s

     0.75 %      0.00 %      0.06 % 

Ratings Level II

      

Index Debt Ratings

of at least A by

S&P/A2 by Moody’s

and not Ratings Level I

     0.875 %      0.00 %      0.075 % 

Ratings Level III

      

Index Debt Ratings

of at least A- by

S&P/A3 by Moody’s

and not Ratings Level I or II

     1.00 %      0.00 %      0.10 % 

Ratings Level IV

      

Index Debt Ratings

below Ratings Level

III

     1.125 %      0.00 %      0.125 % 

For purposes of the foregoing, (i) in the event that Index Debt Ratings are
provided by Moody’s and S&P and such ratings shall fall within the same Ratings
Level, the Applicable Margin shall be based upon such Ratings Level, (ii) in the
event that Index Debt Ratings are provided by Moody’s and S&P and such ratings
shall fall within different Ratings Levels, the Applicable Margin shall be based
on the Ratings Level of the higher of the two ratings unless one of the two
ratings is two or more Ratings Levels lower than the other, in which case the
Applicable Margin shall be based on the Ratings Level immediately below the
Ratings Level of the higher of the two ratings; (iii) in the event that an Index
Debt Rating is provided only by one of Moody’s and S&P, the Applicable Margin
shall be based on the Ratings Level of such rating; (iv) if at any time the
Borrower does not have an Index Debt Rating from any of S&P and Moody’s, the
Applicable Margin shall be pursuant to the pricing grid below; and (v) if the
Index Debt Rating established by a rating agency shall be changed (other than as
a result of a change in the rating system of such rating agency), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 6.02 or otherwise.

 

3



--------------------------------------------------------------------------------

Applicable Margin if Borrower does not have an Index Debt Rating:

 

Level

   Applicable
Margin
(Eurocurrency
Rate)     ABR Rate     Commitment
Fee Rate  

Level I

      

Debt to Total

Shareholders’ Equity

Ratio of less than or

equal to 10.0%

     0.875 %      0.00 %      0.075 % 

Level II

      

Debt to Total

Shareholders’ Equity

Ratio greater than

10.0%

     1.00 %      0.00 %      0.10 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of any of the
rating agencies shall change, or if any such rating agency shall cease to be in
the business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Credit Suisse Securities (USA) LLC
and Barclays Bank PLC.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent (and the
Borrower, in the case that the Borrower’s consent is required hereunder), in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent and the Borrower.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

 

4



--------------------------------------------------------------------------------

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” means materials and/or information made available to the
Lenders by the Administrative Agent or provided by or on behalf of the Borrower
under this Agreement.

“Borrowing” means a borrowing consisting of (a) the Term Loans made by each of
the Lenders pursuant to Section 2.01, (b) simultaneous Revolving Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Lenders pursuant to Section 2.01 or (c) Swingline
Loans.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York; provided that (a) if such day relates to any
Eurocurrency Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in the applicable Agreed Currency in the
London interbank market or (other than in respect of Borrowings denominated in
U.S. Dollars or Euro) the principal financial center of such Agreed Currency,
and (b) when used in connection with a Eurocurrency Rate Loan denominated in
Euro, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in Euro.

“Canadian Dollars” means the lawful currency of Canada.

“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or the
applicable Reference Bank Rate.

“CDOR Rate Loan” means a Loan that bears interest at a rate based on the CDOR
Screen Rate.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR page
of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion) as of the Specified Time on the Quotation
Day for such Interest Period; provided that if the CDOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Change in Law” means the occurrence, after the date of this Agreement or, with
respect to any Issuing Bank or Lender, such later date on which such Issuing
Bank or Lender becomes a party to this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

 

5



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which: any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 50% or
more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis.

“Class” means (a) when used in reference to any Loan, refers to whether such
Loan is a Term Loan, Revolving Loan or Swingline Loan and (b) when used in
reference to any Commitment, refers to whether such Commitment is a Term
Commitment or a Revolving Commitment.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Commitment Fee” has the meaning specified in Section 2.07(a).

“Commitments” means the Term Commitments and the Revolving Commitments.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Computation Date” has the meaning specified in Section 2.18.

“Consolidated Net Tangible Assets” means total assets (less depreciation and
valuation reserves and other reserves and items deductible from gross book value
of specific asset accounts of the Borrower and its Subsidiaries under GAAP)
after deducting therefrom (1) all current liabilities and (2) all goodwill,
trade names, trademarks, patents, unamortized debt discount, organization
expenses and other like intangibles, all as set forth on the most recent balance
sheet of the Borrower and its consolidated Subsidiaries and computed in
accordance with GAAP.

“Contract Currency” has the meaning specified in Section 2.15(b).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Lender, each Issuing Bank or
the Swingline Lender.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Debt to Total Shareholders’ Equity Ratio” means, as of any date of
determination, without duplication, the ratio of (a) principal amount of all
Indebtedness of the Borrower and its Subsidiaries of (x) the type referred to in
clause (a) of the definition of “Indebtedness” set forth herein (excluding any
intercompany obligations) and (y) unreimbursed letters of credit, in each case,
on such date, to (b) Total Shareholders’ Equity on such date.

 

6



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, with respect to the Obligations, an interest rate equal to
(i) the ABR plus (ii) the Applicable Margin, if any, applicable to ABR Loans
plus (iii) 2% per annum; provided, however, that with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus 2% per
annum.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after written request by a Credit Party, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
reasonably satisfactory to such Credit Party and the Administrative Agent or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Designated Borrower” means each Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 4.03, until such time as the Borrower notifies the
Administrative Agent in writing that it wishes to terminate such Subsidiary’s
designation as a Designated Borrower, so long as, on the effective date of such
termination, all Obligations of such Designated Borrower hereunder shall have
been paid in full.

“Designated Borrower Closing Date” means, with respect to each Designated
Borrower, the date on which the conditions precedent set forth in Section 4.03
shall have been satisfied in respect of such Designated Borrower.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

7



--------------------------------------------------------------------------------

“Disqualified Lenders” means (i) such Persons that have been specified in
writing to the Administrative Agent and the Lead Arrangers prior to November 20,
2014 as being “Disqualified Lenders”, (ii) those Persons who are competitors of
the Borrower and its Subsidiaries that are separately identified in writing by
the Borrower from time to time and (iii) any Person (other than any bona fide
debt investment funds) that is readily identifiable from the name of such Person
as an Affiliate of any of the foregoing; provided that no permitted supplement
or modification to the list of Disqualified Lenders shall apply retroactively to
disqualify any Persons that have previously acquired an assignment or
participation in the Loans or Commitments.

“Documentation Agents” means Citibank N.A., Lloyds Bank plc, Standard Chartered
Bank, TD Bank, N.A., BNP Paribas and Royal Bank of Canada.

“Dollar Amount” of any currency at any date means (a) if such currency is U.S.
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency, the equivalent in such currency of U.S. Dollars, calculated on the
basis of the Exchange Rate for such currency on or as of the most recent
Computation Date provided for in Section 2.18.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date means the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, for purposes of provisions relating to
Section 412 of the Code, Section 414(m) or (o) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the incurrence
by the Borrower of any liability with respect to a complete or partial
withdrawal (within the meanings of Sections 4203 and 4205 of ERISA,
respectively) by the Borrower or any ERISA Affiliate from a Multiemployer Plan
or the receipt by the Borrower of any notification that a Multiemployer Plan is
in reorganization within the meaning of Section 4241 of ERISA; (d) the filing of
a notice by the plan administrator of the intent to terminate, the treatment of
a plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate under Section 4042 of
ERISA, any Pension Plan or Multiemployer Plan; (e) the imposition of any Lien on
the assets of the Borrower pursuant to Section 430(k) of the Code or Section 303
of ERISA; or (f) the institution of a proceeding by a fiduciary of any Pension
Plan or Multiemployer Plan to enforce Section 515 or 4219(c)(5) of ERISA which
is not dismissed within 30 days.

“Euro” means the single currency of the participating member states of the
European Union.

 

8



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan (except
for those denominated in Canadian Dollars), for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such Agreed
Currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the Eurocurrency Rate
shall be the Interpolated Rate; provided, further, that if the applicable LIBO
Screen Rate shall not be available for such Interest Period for any reason and
the Administrative Agent shall determine that it is not possible to determine
the Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the
Eurocurrency Rate for such Interest Period for such Eurocurrency Rate Loan
(except for those denominated in Canadian Dollars); provided, further, that if
any Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. “Interpolated Rate” means, at any time, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which that LIBO Screen Rate is available for the
applicable Agreed Currency) that is shorter than the Impacted Interest Period
and (b) the LIBO Screen Rate for the shortest period (for which that LIBO Screen
Rate is available for the applicable Agreed Currency) that exceeds the Impacted
Interest Period, in each case, at such time, provided that if the Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate, or in the case of a Loan denominated in Canadian Dollars, the
CDOR Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, with respect to any Foreign Currency (except
as pertains to Letters of Credit, which shall be governed pursuant to
Section 2.15), the rate at which such Foreign Currency may be exchanged into
U.S. Dollars, as set forth at approximately 11:00 a.m., Local Time, on such date
on the relevant Bloomberg World Currency Page for such Foreign Currency (subject
to delivery to the Borrower of a “screen shot” of such Bloomberg World Currency
Page). In the event that such rate does not appear on any Bloomberg World
Currency Page, the Exchange Rate with respect to such Foreign Currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent
(subject to delivery to the Borrower of a “screen shot” of such other service)
or, in the event no such service is selected, such Exchange Rate shall instead
be calculated (subject to delivery to the Borrower of a notice setting forth the
basis for such calculation) on the basis of the arithmetical average of the spot
exchange rates of the Administrative Agent for such Foreign Currency on the
London market at 11:00 a.m., London Time, on such date for the purchase of U.S.
Dollars with such Foreign Currency, for delivery two Business Days later;
provided, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate (subject to delivery to the
Borrower of a notice setting forth the basis for such determination), and such
determination shall be conclusive absent manifest error.

 

9



--------------------------------------------------------------------------------

“Excluded Earnout” means any obligations of the Borrower or any Subsidiary to
pay additional consideration in connection with any Acquisition, if such
additional consideration is payable (i) in capital stock or other equity
interests or (ii) in cash or in capital stock or other equity interests (at the
option of the Borrower or such Subsidiary).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Designated Borrower hereunder: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes and branch profits
Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized, in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or (ii) imposed as a result of a
present or former connection with the jurisdiction imposing such Taxes (other
than a connection arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction in accordance with the terms of this Agreement or any other Loan
Document); (b) in the case of an Administrative Agent or a Lender, any U.S.
federal withholding Tax that is imposed on amounts payable to or for the account
of such Administrative Agent or Lender pursuant to Laws in effect at the time
(i) such Administrative Agent or Lender (other than an assignee pursuant to a
request by the Borrower or any Designated Borrower under Section 11.13) becomes
a party hereto or (ii) in the case of any Lender, such Lender designates a new
Lending Office, except in each case to the extent that such Administrative Agent
or Lender (or its assignor, if any) was entitled, at the time of designation of
a new Lending Office (or assignment), to receive additional amounts from the
Borrower or any Designated Borrower with respect to such withholding Tax
pursuant to Section 3.01(a); (c) in the case of a Lender who is an assignee
(other than an assignee pursuant to a request by the Borrower or any Designated
Borrower under Section 11.13) of a Loan made to a Designated Borrower, any
withholding Tax that is imposed on amounts payable to or for the account of such
Lender by such Designated Borrower pursuant to Laws in effect at the time such
Lender becomes a party hereto, except to the extent that such Lender’s assignor
was entitled at such time to receive additional amounts from such Designated
Borrower with respect to such withholding Tax pursuant to Section 3.01(a);
(d) any Taxes attributable to the Administrative Agent’s or a Lender’s failure
or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e) or Section 3.01(h); and (e) any Taxes imposed pursuant to FATCA.

“Existing Indebtedness” has the meaning specified in Section 7.04(b).

“Existing Letter of Credit” means each of the Letters of Credit set forth on
Schedule 2.15.

“Existing Maturity Date” has the meaning specified in Section 2.17(a).

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code and any
legislation, rules or practice adopted pursuant to such intergovernmental
agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of

1 %) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it; provided, that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

10



--------------------------------------------------------------------------------

“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.

“Foreign Currency Payment Office” of the Administrative Agent or a Reference
Bank shall mean, for each Foreign Currency, the office, branch, affiliate or
correspondent bank of the Administrative Agent or such Reference Bank for such
currency as specified from time to time by it, in the case of the Administrative
Agent by notice to the Borrower, each Designated Borrower and each Lender.

“Foreign Lender” means, as to the Borrower or any Designated Borrower, any
Lender that is a resident for applicable tax purposes in, or organized under the
laws of, a jurisdiction other than that in which the Borrower or such Designated
Borrower, as the case may be, is resident for applicable tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or contingent or inchoate indemnity
obligations in effect on the Closing Date or entered into in connection with any
Acquisition or Disposition (other than such obligations with respect to
Indebtedness). The

 

11



--------------------------------------------------------------------------------

amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Impacted Interest Period” has the meaning specified in the definition of
“Eurocurrency Rate”.

“Increase Effective Date” has the meaning specified in Section 2.12(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person for borrowed money evidenced
by bonds, debentures, notes, loan agreements or other similar instruments (for
the avoidance of doubt, other than any obligations related to Swap Contracts,
contingent obligations and other obligations covered elsewhere in this
definition); (b) all direct or contingent obligations of such Person arising
under letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and other than any Excluded Earnout); (e) indebtedness secured by a
Lien on property owned by such Person, whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse; (f) Attributable
Indebtedness in respect of capital leases; and (g) all Guarantees of such Person
in respect of any of the foregoing. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or a Designated Borrower hereunder or under any other Loan Document and
(b) Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Index Debt Rating” means, for Moody’s or S&P, its rating for senior, unsecured,
long-term indebtedness for borrowed money of the Borrower that is not guaranteed
by any other Person or subject to any other credit enhancement or, if no such
rating is available, (x) its public corporate family rating of the Borrower (in
the case of Moody’s) or (y) its public corporate rating of the Borrower (in the
case of S&P).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan, and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates;
(b) as to any ABR Loan (other than a Swingline Loan), the last Business Day of
each March, June, September and December and the Maturity Date; and (c) as to
any Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower or the applicable
Designated Borrower in its Loan Notice, or such other period that is twelve
months or less requested by the Borrower or such Designated Borrower and agreed
to by all Lenders; provided that: (a) any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next

 

12



--------------------------------------------------------------------------------

succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date.

“Interpolated Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Credit Suisse AG,
Barclays Bank PLC, Royal Bank of Canada and any other Lender to be selected with
such Lender’s consent from time to time by the Borrower in consultation with the
Administrative Agent, each in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.15(i).
An Issuing Bank may arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank acceptable to the Borrower, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. Each Issuing Bank hereunder shall only be
obligated to issue Letters of Credit in an aggregate stated amount not to exceed
the amount set forth opposite the name of such Issuing Bank on Schedule 2.01.
Notwithstanding anything herein to the contrary, none of Credit Suisse AG,
Barclays Bank PLC, Royal Bank of Canada or any of their respective branches or
Affiliates shall be required to issue any commercial letters of credit
hereunder.

“Joinder Agreement” means a joinder agreement entered into by a Designated
Borrower in substantially the form of Exhibit F or any other form approved by
the Administrative Agent and the Borrower.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower and the applicable Designated Borrowers at such time. The LC Exposure
of any Lender at any time shall be its Revolving Percentage of the total LC
Exposure at such time.

“Lender” has the meaning specified in the introductory paragraph hereto. Unless
the context otherwise requires, the term “Lender” includes the Swingline Lender
and the Issuing Banks.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

13



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower or any
Designated Borrower under Article II of this Agreement. For the avoidance of
doubt, the Loans shall include the Term Loans, Revolving Loans and the Swingline
Loans.

“Loan Documents” means this Agreement, any Notes and any Joinder Agreements that
have not been terminated pursuant to Section 11.18.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

“Loan Parties” means the Borrower and each of its Subsidiaries that is a party
to a Loan Document.

“Local Time” means (a) in the case of a Loan, Borrowing or LC Disbursement
denominated in U.S. Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency, local time (it
being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties, or
financial condition of the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Borrower or any Designated Borrower to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Designated Borrower of any Loan
Document to which it is a party.

“Maturity Date” means the later of (a) November 20, 2019 and (b) if maturity is
extended pursuant to Section 2.17, such extended maturity date as determined
pursuant to such Section; provided, however, that if such date is not a Business
Day, the Maturity Date shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Moody’s” means Moody’s Investors Service, Inc. and any affiliate thereof and
any successor thereto that is a nationally-recognized rating agency.

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA and to which
the Borrower or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding five plan years, has made or been obligated to make
contributions.

 

14



--------------------------------------------------------------------------------

“Non-Extending Lender” has the meaning specified in Section 2.17(b).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Notice Date” has the meaning specified in Section 2.17(b).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower and/or the Designated Borrowers arising
under any Loan Document or otherwise with respect to any Loan or reimbursement
obligation of the Borrower and/or the Designated Borrowers in respect of a
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising (including, in the case of the Borrower, its obligations
pursuant to the guarantee contained in Article X).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent comparable
constitutive documents with respect to any non-U.S. jurisdiction); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp, documentary or excise taxes or
any other similar charges or levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document;
provided that Other Taxes shall exclude any Taxes imposed with respect to an
assignment (other than an assignee pursuant to a request by the Borrower or any
Designated Borrower under Section 11.13) to the extent such Taxes are imposed as
a result of a present or former connection between the assignor or assignee and
the jurisdiction imposing such Taxes (other than a connection arising solely
from the assignor or assignee having executed, delivered, enforced, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other transaction in
accordance with the terms of this Agreement).

“Outstanding Amount” means, with respect to any Lender at any time, the sum of
(a) the aggregate outstanding principal amount of Revolving Loans at such time
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans plus (b) its LC Exposure at such time plus (c) its Swingline Exposure at
such time.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning specified in Section 11.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

 

15



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, that is maintained or
sponsored by the Borrower.

“Platform” means IntraLinks or another similar electronic system.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Quotation Day” means, with respect to any Eurocurrency Rate Loan for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is Euro, two Business
Days before the first day of such Interest Period, (iii) for any other currency,
two Business Days prior to the first day of such Interest period (unless, in
each case, market practice differs in the relevant market where the Eurocurrency
Rate for such currency is to be determined, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).

“Reference Banks” mean JPMorgan Chase Bank, N.A. and Credit Suisse AG.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period;
provided that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Refunded Swingline Loans” has the meaning specified in Section 2.14(b).

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Relevant Anniversary Date” has the meaning specified in Section 2.17(a).

 

16



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of (a) until the Closing Date, the Aggregate Commitments and
(b) thereafter, the sum of (i) the aggregate amount of the unused Revolving
Commitments then in effect, (ii) the Total Outstandings at such time and
(iii) the aggregate amount of Term Loans outstanding at such time; provided that
the Commitment of, and the portion of the Total Outstandings and Term Loans
outstanding at such time held or deemed to be held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, chief accounting officer, controller or executive
vice president of the Borrower (or, with respect to a Designated Borrower, of
such Designated Borrower) and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Borrower (or, with respect to a
Designated Borrower, of such Designated Borrower) so designated by any of the
foregoing officers in the corporate banking resolutions delivered as of the
Closing Date pursuant to Section 4.01(a)(iii) (or, with respect to a Designated
Borrower, as of the applicable Designated Borrower Closing Date pursuant to
Section 4.03(c)) to the Administrative Agent, and as modified from time to time
to specify other authorized officers or employees, provided that a certified
copy of such modified resolutions is promptly delivered to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of the Borrower (or, with respect to a Designated Borrower, of such Designated
Borrower) shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of the Borrower
(or, with respect to a Designated Borrower, of such Designated Borrower) and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of the Borrower (or, with respect to a Designated Borrower, of such Designated
Borrower).

“Revolving Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender, if any, to make Revolving Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal amount and/or face amount
not to exceed the amount set forth under the heading “Revolving Commitment”
opposite such Revolving Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Revolving Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms and conditions
hereof. The aggregate principal amount of the Revolving Commitments on the
Closing Date is $750,000,000.

“Revolving Lender” means each Lender that holds a Revolving Commitment or has a
Revolving Loan.

“Revolving Loan” means any Loan made in respect of a Revolving Commitment.

“Revolving Percentage” means with respect to any Revolving Lender at any time,
the percentage (carried out to the ninth decimal place) of the aggregate
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time; provided that in the case of Section 2.16 when a
Defaulting Lender shall exist, “Revolving Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Revolving Lender’s Revolving
Commitment. If the commitment of each Lender to make Revolving Loans has been
terminated pursuant to Section 8.02 or if the Revolving Commitments have
expired, then the Revolving Percentage of each Revolving Lender shall be
determined based on the Revolving Percentage of such Revolving Lender most
recently in effect, giving effect to any subsequent assignments. The initial
Revolving Percentage of each Revolving Lender is set forth opposite the name of
such Revolving Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Revolving Lender becomes a party hereto, as applicable.

 

17



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services and any affiliate thereof and any
successor thereto that is a nationally-recognized rating agency.

“Sale Lease-Back Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of the Borrower of any
property which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person with the intention of taking back a lease of such
property.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, itself the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person located, operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons or (d) (any Person that is the subject/target of any Sanctions.

“Sanctions” mean economic or financial sanctions or trade embargoes imposed,
restrictive measures enacted, administered or enforced from time to time by
(a) the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Reports” means the annual, regular, periodic and special reports that the
Borrower has filed with the SEC under Section 13 or 15(d) of the Exchange Act.

“Securities Act” means the Securities Act of 1933.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the PCAOB.

“Significant Subsidiary” means, at any time, any Designated Borrower or any
other Subsidiary that satisfies the criteria for a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act, as such Regulation is in effect on the date hereof. Such
determination shall be made in relationship to the Borrower and its Subsidiaries
on a consolidated basis as of the end of the most recently completed fiscal year
on an annual basis at the time that the annual financial statements for the
Borrower and its Subsidiaries are delivered pursuant to Section 6.01(a).

“Specified Indebtedness” has the meaning specified in Section 8.01(e).

“Specified Representations” means the representations and warranties (in each
case, solely as they relate to the Borrower) contained in Sections 5.01,
5.02(a), 5.02(b) (solely as it relates to any Law), 5.04, 5.05(b), 5.09, and
5.10.

 

18



--------------------------------------------------------------------------------

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m. Toronto, Ontario time; (ii) in relation to a Loan in any Agreed
Currency other than Canadian Dollars, as of 11:00 a.m. London time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any similar master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.13 in an aggregate principal amount at any
one time outstanding not to exceed $200,000,000.

“Swingline Exposure” means, at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Revolving Percentage of
the total Swingline Exposure at such time related to Swingline Loans other than
any Swingline Loans made by such Lender in its capacity as a Swingline Lender
and (b) if such Lender shall be a Swingline Lender, the principal amount of all
Swingline Loans made by such Lender outstanding at such time (to the extent that
the other Revolving Lenders shall not have funded their participations in such
Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.13.

 

19



--------------------------------------------------------------------------------

“Swingline Participation Amount” has the meaning specified in Section 2.14(c).

“Swiss Francs” means the lawful currency of Switzerland.

“Syndication Agents” means Credit Suisse AG and Barclays Bank PLC.

“Tango Acquisition” means the acquisition by the Borrower of Tango US Parent,
Inc., a Delaware corporation, and Tango US Midco, LLC, a Delaware limited
liability company.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Commitment” means, as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Term Commitments on the
Closing Date is $1,000,000,000.

“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan” has the meaning specified in Section 2.01.

“Term Percentage” means, as to any Term Lender at any time, the percentage which
such Lender’s Term Commitment then constitutes of the aggregate Term Commitments
(or, at any time after the Closing Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

“Threshold Amount” means $200,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of each Lender.

“Total Shareholders’ Equity” means, as of any date of determination, the total
common and preferred shareholders’ equity of the Borrower as of such date, as
determined on a consolidated basis in accordance with GAAP.

“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurocurrency Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding such Pension Plan.

“United States” and “U.S.” mean the United States of America.

“U.S. Dollar” and “$” mean lawful money of the United States.

 

20



--------------------------------------------------------------------------------

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding equity interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withholding Agent” means the Borrower, any Designated Borrower and the
Administrative Agent.

“Yen” means the lawful currency of Japan.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The word “or” shall not be exclusive.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein).

 

21



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 (revised December 2003)
Consolidation of Variable Interest Entities as if such variable interest entity
were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York City time (daylight or standard, as
applicable).

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Commitments.

(a) Subject to the terms and conditions hereof, each Term Lender severally
agrees to make a term loan (a “Term Loan”) in U.S. Dollars to the Borrower on
the Closing Date in an amount not to exceed the amount of the Term Commitment of
such Lender.

(b) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving loans (each such loan, a “Revolving Loan”) in Agreed
Currencies to the Borrower or a Designated Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing, (x) the Dollar
Amount of the aggregate Outstanding Amounts of the Revolving Lenders shall not
exceed the total Revolving Commitments, and (y) the Dollar Amount of the
Outstanding Amount with respect to the Revolving Loans of any Revolving Lender
shall not exceed such Lender’s Revolving Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower or a Designated Borrower may borrow under this Section 2.01(b), prepay
under Section 2.03, and reborrow under this Section 2.01(b). Loans may be ABR
Loans or Eurocurrency Rate Loans, as further provided herein.

 

22



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
or a Designated Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone in the case of Loans denominated in U.S. Dollars. Each
such notice must be received by the Administrative Agent not later than 12:00
noon, Local Time, (i) three Business Days (or, in the case of any request for
conversion made on or before the Closing Date, two Business Days) prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in U.S. Dollars or of any conversion of
Eurocurrency Rate Loans denominated in U.S. Dollars to ABR Loans, (ii) three
Business Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in a Foreign Currency and (iii) on the
requested date of any Borrowing of ABR Loans; provided, however, that if the
Borrower or such Designated Borrower wishes to request Eurocurrency Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period”, the applicable notice must
be received by the Administrative Agent not later than 12:00 noon, Local Time,
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of the Class of Loans so requested of such request and determine whether
the requested Interest Period is available to all of them. Not later than 12:00
noon, Local Time, three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower or the applicable Designated Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders of such Class. Each telephonic notice by the Borrower or a
Designated Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to the Administrative Agent of a written Revolving Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower or
such Designated Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in U.S. Dollars shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof, or if
the remaining amount available under the Commitments of a Class is less than
$5,000,000, in multiples of $1,000,000. Each Borrowing or continuation of
Eurocurrency Rate Loans denominated in a Foreign Currency shall be in a
principal amount of the smallest amount of such Foreign Currency that has an
Equivalent Amount in excess of $5,000,000 or a whole multiple of the smallest
amount of such Foreign Currency that has an Equivalent Amount in excess of
$1,000,000 or, if the remaining amount available under the Commitments of a
Class is less than such minimum amount, in a whole multiple of the smallest
amount of such Foreign Currency that has an Equivalent Amount in excess of
$1,000,000. Each Borrowing of or conversion to ABR Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof, or if
the remaining amount available under the Commitments of a Class is less than
$5,000,000, in multiples of $1,000,000. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower or the applicable Designated
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Class and Type of Loans to be borrowed or to which existing
Loans are to be converted, (v) if applicable, the duration of the Interest
Period and the Agreed Currency with respect thereto and (vi) whether the Loan is
a Revolving Loan or a Term Loan. If the Borrower or the applicable Designated
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower or
such Designated Borrower fails to give a timely notice requesting a conversion
or continuation, then (i) in the case of a Borrowing denominated in U.S.
Dollars, the applicable Loans shall be made as, or converted to, ABR Loans and
(ii) in the case of a Borrowing denominated in a Foreign Currency, such
Borrowing shall be made as a Eurocurrency Rate Loan in the same Agreed Currency
with an Interest Period of one month. Any such automatic conversion to ABR Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower or a
Designated Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

 

23



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount of its Term Percentage or Revolving
Percentage, as applicable, of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower or the applicable
Designated Borrower, the Administrative Agent shall notify each applicable
Lender of the details of any automatic conversion to ABR Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m.,
Local Time, on the Business Day specified in the applicable Revolving Loan
Notice; provided that Swingline Loans shall be made as provided in Section 2.13.
Upon satisfaction of the applicable conditions set forth in Section 4.02 or, if
such Borrowing is the initial Borrowing, Section 4.01, the Administrative Agent
shall make all funds so received available to the Borrower or the applicable
Designated Borrower, as applicable, in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower or such
Designated Borrower, as applicable, on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower or such Designated Borrower; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.15(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower or the
applicable Designated Borrower, as applicable, and the Lenders of the interest
rate applicable to any Interest Period for Eurocurrency Rate Loans upon
determination of such interest rate. At any time that ABR Loans are outstanding,
the Administrative Agent shall notify the Borrower or the applicable Designated
Borrower, as applicable, and the Lenders of any change in the Prime Rate used in
determining the ABR promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

(f) This Section 2.02 shall not apply to Borrowings of Swingline Loans, which
may not be converted or continued.

(g) Each Lender may, at its option, make any Loan available to any Designated
Borrower that is not organized under the laws of the United States by causing
any foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such Designated Borrower to repay such Loan in accordance with the terms of this
Agreement.

2.03 Prepayments. The Borrower or a Designated Borrower may, upon notice to the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender), at any time or from time to time voluntarily prepay Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 12:00 noon, New York City
time, (A) three Business Days prior to any date of prepayment of Eurocurrency
Rate

 

24



--------------------------------------------------------------------------------

Loans and (B) on the date of prepayment of ABR Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in U.S. Dollars shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof;
(iii) any prepayment of Eurocurrency Rate Loans denominated in a Foreign
Currency shall be in a principal amount of not less than the smallest amount of
such Foreign Currency that has an Equivalent Amount in excess of $5,000,000 and
in an whole multiple of the smallest amount of such Foreign Currency that has an
Equivalent Amount in excess of $1,000,000; and (iv) any prepayment of ABR Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower or a Designated Borrower,
the Borrower or such Designated Borrower, as applicable, shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Applicable Percentages.

2.04 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments of Revolving
Lenders, or from time to time permanently reduce the Aggregate Commitments of
Revolving Lenders; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon, New York City time, five
Business Days prior to the date of termination or reduction, (ii) any such
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding, and (iii) the Borrower shall not terminate or
reduce the Aggregate Commitments of Revolving Lenders if, after giving effect
thereto and to any concurrent prepayments hereunder, the Dollar Amount of the
Total Outstandings would exceed the Aggregate Commitments of Revolving Lenders.
The Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments of Revolving Lenders. Any
reduction of the Aggregate Commitments of Revolving Lenders shall be applied to
the Commitment of each Lender according to its Applicable Percentage. All
interest and fees accrued until the effective date of any termination of the
Aggregate Commitments of Revolving Lenders shall be paid on the effective date
of such termination. Each reduction of the Aggregate Commitments of Revolving
Lenders shall be made ratably among the Classes in accordance with the
percentage which the aggregate amount of Commitments of each Class then
constitutes of the Aggregate Commitments of Revolving Lenders then in effect and
modified by the Administrative Agent to account for rounding adjustments. Each
reduction of the Aggregate Commitments of Revolving Lenders of any Class shall
be made ratably among the Lenders within such Class in accordance with their
respective Commitments in respect of such Class. For the avoidance of doubt, a
notice of termination or reduction of the Aggregate Commitments of Revolving
Lenders delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other transactions, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. The Term
Commitments will terminate on the Closing Date.

2.05 Repayment of Loans.

(a) The Term Loan of each Term Lender shall mature in twenty (20) consecutive
quarterly installments, each of which shall be in an amount equal to such
Lender’s Term Percentage multiplied by the amount set forth below opposite such
installment, and the Borrower shall make each such payment on the date set forth
below:

 

25



--------------------------------------------------------------------------------

Installment

   Principal Amount  

December 31, 2014

   $ 12,500,000   

March 31, 2015

   $ 12,500,000   

June 30, 2015

   $ 12,500,000   

September 30, 2015

   $ 12,500,000   

December 31, 2015

   $ 12,500,000   

March 31, 2016

   $ 12,500,000   

June 30, 2016

   $ 12,500,000   

September 30, 2016

   $ 12,500,000   

December 31, 2016

   $ 18,750,000   

March 31, 2017

   $ 18,750,000   

June 30, 2017

   $ 18,750,000   

September 30, 2017

   $ 18,750,000   

December 31, 2017

   $ 25,000,000   

March 31, 2018

   $ 25,000,000   

June 30, 2018

   $ 25,000,000   

September 30, 2018

   $ 25,000,000   

December 31, 2018

   $ 25,000,000   

March 31, 2019

   $ 25,000,000   

June 30, 2019

   $ 25,000,000   

September 30, 2019

   $ 25,000,000   

The balance of the Term Loans shall be repaid on the Maturity Date.

(b) Each of the Borrower and the Designated Borrowers shall repay to the
Revolving Lenders on the Maturity Date the aggregate principal amount of
Revolving Loans outstanding to it on such date.

(c) Each of the Borrower and the Designated Borrowers shall repay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan in
accordance with Section 2.13(b).

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Margin; and (ii) each ABR Loan (including
each Swingline Loan) shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the ABR
plus the Applicable Margin.

(b) If any amount of principal of any Loan is not paid when due (after giving
effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such past due amount shall thereafter bear interest
at a fluctuating interest rate per annum equal to the Default Rate to the
fullest extent permitted by applicable Laws.

(c) If any amount (other than principal of any Loan) payable by the Borrower or
a Designated Borrower under any Loan Document is not paid when due (after giving
effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
past due amount shall thereafter bear interest at a fluctuating interest rate
per annum equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(d) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

26



--------------------------------------------------------------------------------

(e) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Revolving Percentage, a commitment
fee (the “Commitment Fee”) equal to the actual daily amount by which the
aggregate Revolving Commitments exceed the Total Outstandings at the applicable
rate per annum set forth in the definition of “Applicable Margin” under the
caption “Commitment Fee Rate”, respectively, applicable on such date; provided
that, in calculating the Total Outstandings for this purpose, the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.
The Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and ending on the last day of
the Availability Period. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Margin during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender, a participation fee with respect
to such Revolving Lender’s participations in Letters of Credit, which shall
accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurocurrency Rate Loans on the daily maximum amount then available
to be drawn under such Letter of Credit (whether or not such maximum amount is
then in effect under such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit) during the period
from and including the Closing Date to but excluding the later of the date on
which (x) such Revolving Lender’s Revolving Commitment terminates and (y) the
date on which such Revolving Lender ceases to have any LC Exposure, and (ii) to
each Issuing Bank, a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between the Borrower and such Issuing Bank on the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit) during the period from and including the Closing Date to
but excluding the later of (A) the date of termination of the Revolving
Commitments and (B) the date on which there ceases to be any LC Exposure in
respect of such Issuing Bank, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable within 30 days after demand, commencing
on the first such date to occur after the Closing Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 30 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

27



--------------------------------------------------------------------------------

(c) Other Fees.

(i) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(d) Fees Generally. All fees payable hereunder shall be paid on the dates due,
in U.S. Dollars, in immediately available funds, to the Administrative Agent (or
to an Issuing Bank, in the case of fees payable to it) for distribution, in the
case of Commitment Fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

2.08 Computation of Interest and Fees. All computations of interest for ABR
Loans when the ABR is determined by reference to the Prime Rate shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed (including the first day but excluding the last day). All computations
of interest for Borrowings denominated in Pounds Sterling shall be computed on
the basis of a year of three hundred sixty-five (365) days, and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (including the first day but
excluding the last day) (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is repaid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. Any
change in the interest rate on a Loan resulting from a change in the ABR shall
become effective as of the opening of business on the day on which such change
becomes effective. The Administrative Agent shall promptly notify the Borrower
or the applicable Designated Borrower, as applicable, and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower or a
Designated Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of any of the Borrower and the Designated Borrowers hereunder to
pay any amount owing by it with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, each of the Borrower and the Designated Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

28



--------------------------------------------------------------------------------

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower or a Designated Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by each of the Borrower and the Designated Borrowers hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, (x) in the case of payments denominated in U.S.
Dollars, at the Administrative Agent’s Office and in immediately available funds
not later than 2:00 p.m., Local Time, on the date specified herein and (y) in
the case of payments denominated in a Foreign Currency, its Foreign Currency
Payment Office for such Foreign Currency; provided that any payments to be made
directly to each Issuing Bank or the Swingline Lender as expressly provided
herein shall be made directly to the Persons entitled thereto. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein, including, in the case
of prepayments of and interest on commitments, if the outstanding Loans are not
ratable in proportion to the Applicable Percentages, to each Lender ratable
based on the amount owed to it) with respect to payments received in respect of
the Commitments in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m., Local Time, shall be deemed received on the next Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower or a Designated Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be. All payments hereunder of principal or interest in respect of any Loan
or LC Disbursement shall, except as otherwise expressly provided herein, be made
in the currency of such Loan or LC Disbursement, and all other payments
hereunder and under each other Loan Document shall be made in U.S. Dollars.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Borrowing or LC Disbursement in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such Foreign
Currency with the result that such Foreign Currency no longer exists or the
Borrower or the applicable Designated Borrower, as the case may be, is not able
to make payment to the Administrative Agent for the account of the Lenders in
such Foreign Currency, then all payments to be made by the Borrower or such
Designated Borrower hereunder in such Foreign Currency shall instead be made
when due in a currency that replaced such Foreign Currency or, if no such
replacement currency exists, in U.S. Dollars in an amount equal to the Dollar
Amount (as of the date of repayment) of such payment due, it being the intention
of the parties hereto that the Borrower or such Designated Borrower takes all
risks of the imposition of any such currency control or exchange regulations.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of ABR Loans, prior to 2:00 p.m., Local Time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower or the applicable Designated Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower or the applicable Designated Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower or such
Designated Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the rate
determined by the Administrative Agent in accordance with banking industry rules
and conventions on interbank compensation, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by the Borrower
or such Designated Borrower, the interest rate applicable to the applicable Loan
or, if such payment is in U.S. Dollars, ABR

 

29



--------------------------------------------------------------------------------

Loans. If the Borrower or such Designated Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower or such Designated
Borrower the amount of such interest paid by it for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower or a Designated Borrower shall be without prejudice
to any claim the Borrower or such Designated Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(c) Payments by Borrower or any Designated Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower or the applicable Designated Borrower, as applicable, prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower or such Designated Borrower will not
make such payment, the Administrative Agent may assume that the Borrower or such
Designated Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders the amount
due. In such event, if the Borrower or such Designated Borrower has not in fact
made such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules and conventions on interbank compensation. Any
payment by any Lender pursuant to this Section 2.10(c) shall be without
prejudice to any claim such Lender or the Administrative Agent may have against
the Borrower or the applicable Designated Borrower, as applicable, for having
failed to make such payment to the Administrative Agent.

A notice of the Administrative Agent to any Lender, the Borrower or any
Designated Borrower with respect to any amount owing under this Section 2.10(c)
shall be conclusive, absent manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower or the applicable Designated Borrower, as
applicable, by the Administrative Agent because the conditions to the applicable
Borrowings set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender within one Business Day,
without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
proportion of the aggregate amount of such Loans and participations in LC
Disbursements

 

30



--------------------------------------------------------------------------------

and Swingline Loans and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the applicable Loans and participations in
LC Disbursements and Swingline Loans, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans and other amounts owing them, provided that:
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements and Swingline Loans to any assignee or participant. The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each the Borrower and the Designated
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower or such
Designated Borrower in the amount of such participation.

2.12 Increase in Commitments.

(a) Request for Increase. Provided there exists no Event of Default, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Borrower or a Designated Borrower may from time to time, request an increase in
the Term Commitments and/or the Revolving Commitments by an aggregate amount
(for all such requests) not exceeding $750,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $50,000,000, and
(ii) the Borrower or a Designated Borrower may make a maximum of five such
requests. At the time of sending such notice, the Borrower or a Designated
Borrower (in each case in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent: Additional Lenders. The Administrative
Agent shall notify the Borrower or the applicable Designated Borrower and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower or the applicable Designated Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) Increase Effective Date and Allocations. If the Term Commitments and/or the
Revolving Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower or the applicable Designated Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase among the Lenders of such Class. The Administrative
Agent shall promptly notify the Borrower or the applicable Designated Borrower
and the Lenders of the final allocation of such increase and the Increase
Effective Date.

 

31



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower or the applicable Designated Borrower shall deliver to
the Administrative Agent a certificate dated as of the Increase Effective Date
signed by a Responsible Officer (i) certifying and attaching the resolutions
adopted by the Borrower or the applicable Designated Borrower approving or
consenting to such increase and (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents that are qualified by materiality shall
be true and correct on and as of the Increase Effective Date, and such
representations and warranties that are not qualified by materiality shall be
true and correct in all material respects on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 2.12, the representations and warranties contained in Section 5.05(a)
shall be deemed to refer to the most recent statements delivered pursuant to
Section 6.01(a), and (B) no Event of Default exists; provided that, in the case
of any increased Term Commitments and/or Revolving Commitments incurred to
finance an Acquisition permitted hereunder, the foregoing conditions shall be
subject only to customary “certain funds” requirements if agreed to by the
lenders providing such increased Term Commitments and/or Revolving Commitments,
as applicable; provided, further, that in no event shall an Event of Default
under Section 8.01(a) or (f) have occurred or continuing. Upon the Increase
Effective Date, the existing Revolving Lenders shall assign Revolving Loans to
certain other Revolving Lenders, and such other Revolving Lenders shall purchase
such Revolving Loans, in each case to the extent necessary so that all of the
Revolving Lenders participate in each outstanding borrowing of Revolving Loans
pro rata on the basis of their respective Applicable Percentages (after giving
effect to any increase in the aggregate Revolving Commitments pursuant to this
Section 2.12).

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.11 or 11.01 to the contrary.

2.13 Swingline Commitment.

(a) Subject to the terms and conditions hereof, from time to time during
Availability Period, the Swingline Lender agrees to make a portion of the credit
otherwise available to the Borrower or a Designated Borrower under the Revolving
Commitments by making swing line loans (“Swingline Loans”) in U.S. Dollars to
the Borrower or a Designated Borrower; provided that (i) the sum of (x) the
aggregate principal amount of outstanding Swingline Loans made by the Swingline
Lender, (y) the aggregate principal amount of outstanding Revolving Loans made
by the Swingline Lender (in its capacity as a Revolving Lender) and (z) the LC
Exposure of the Swingline Lender (in its capacity as a Revolving Lender) shall
not exceed its Revolving Commitment then in effect, (ii) the sum of the
outstanding Swingline Loans shall not exceed the Swingline Commitment and
(iii) the Borrower or a Designated Borrower shall not request, and no Swingline
Lender shall make, any Swingline Loan if, after giving effect to the making of
such Swingline Loan, the aggregate amount of the Outstanding Amounts in respect
of all Revolving Commitments would exceed the aggregate amount of the Revolving
Commitments. During the Availability Period, the Borrower or a Designated
Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only.

(b) The Borrower or the applicable Designated Borrower shall repay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date of the Revolving Loans and upon the request of the
Swingline Lender (which shall not in any event be earlier than five Business
Days after such Swingline Loan is made); provided that on each date that a
Revolving Loan is borrowed, the Borrower or the applicable Designated Borrower
shall repay all Swingline Loans then outstanding and the proceeds of any such
Revolving Loans shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding.

 

32



--------------------------------------------------------------------------------

2.14 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower or a Designated Borrower desires that the Swingline
Lender make Swingline Loans it shall give the Swingline Lender irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Swingline Lender not later than 1:00 p.m., New York City time,
on the proposed Borrowing Date), specifying (i) the amount to be borrowed and
(ii) the requested Borrowing Date (which shall be a Business Day during the
Availability Period). Each borrowing under the Swingline Commitment shall be in
an amount equal to $500,000 or a whole multiple of $100,000 in excess thereof.
Not later than 3:00 p.m., New York City time, on the Borrowing Date specified in
a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Swingline Loan to be made. The
Administrative Agent shall make the proceeds of such Swingline Loans available
to the Borrower or the applicable Designated Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower or the applicable
Designated Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower or a Designated Borrower
(each of which hereby irrevocably directs the Swingline Lender to act on its
behalf), on one Business Day’s notice given by the Swingline Lender no later
than 12:00 noon, New York City time, request each Revolving Lender to make, and
each Revolving Lender hereby agrees to make, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender. Each Revolving Lender shall make the
amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 a.m., New
York City time, one Business Day after the date of such notice. The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans. The Borrower or the applicable
Designated Borrower irrevocably authorizes the Swingline Lender to charge the
Borrower’s or the applicable Designated Borrower’s accounts with the
Administrative Agent (up to the amount available in each such account) in order
to immediately pay the amount of such Refunded Swingline Loans to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.14(b), one of the events described in Section 8.01(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.14(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.14(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans of the Swingline Lender then
outstanding that were to have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its ratable portion of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during

 

33



--------------------------------------------------------------------------------

which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Revolving Lender will return to the Swingline Lender any portion
thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.14(b) and to purchase participating interests pursuant to
Section 2.14(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower or a Designated Borrower
may have against the Swingline Lender, the Borrower or a Designated Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 4.02, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or a Designated Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, a
Designated Borrower any other Loan Party or any other Revolving Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

2.15 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein (including the
execution of customary fee letter(s) between the Borrower and the Issuing Bank
requested to issue the applicable Letter of Credit with respect to the fronting
fees referenced in Section 2.07(b)), the Borrower or a Designated Borrower
(provided that the Borrower irrevocably agrees to be bound jointly and severally
to reimburse the applicable Issuing Bank for amounts drawn on any Letter of
Credit issued for the account of such Designated Borrower) may request the
issuance of Letters of Credit denominated in Agreed Currencies, if available to
the applicable Issuing Bank, as the applicant thereof for the support of its or
its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower or a Designated Borrower to, or entered into by the Borrower or a
Designated Borrower with, the applicable Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Each Existing
Letter of Credit as of the Closing Date shall be deemed to be a Letter of Credit
hereunder.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower or a Designated
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to such Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension, but
in any event no less than three Business Days) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower or the applicable
Designated Borrower shall also submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each

 

34



--------------------------------------------------------------------------------

Letter of Credit the Borrower or the applicable Designated Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, subject to Sections 2.03(b) and 2.16, (i) the
Dollar Amount of the LC Exposure shall not exceed $ 100,000,000 and (ii) the
Dollar Amount of the sum of the Outstanding Amounts in respect of all Revolving
Commitments shall not exceed the aggregate amount of the Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date of the
Revolving Loans of such Issuing Bank; provided that any Letter of Credit that
shall expire pursuant to clause (i) of this Section 2.15(c) may provide for the
renewal thereof for additional one-year periods (which in no event shall extend
beyond the date specified in clause (ii) of this Section 2.15(c)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Revolving Lender’s Revolving Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower or the applicable Designated Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower or such Designated Borrower for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower or the applicable Designated Borrower, as
applicable, shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement in U.S. Dollars (i) on the same
Business Day as notice is received, if the Borrower or such Designated Borrower,
as applicable, receives such notice not later than 11:00 a.m., Local Time, or
(ii) not later than 12:00 noon, Local Time, on the Business Day immediately
following the day that the Borrower or such Designated Borrower, as applicable,
receives such notice, if the Borrower or such Designated Borrower, as
applicable, receives such notice after 11:00 a.m., Local Time; provided that if
such LC Disbursement is denominated in U.S. Dollars and is not less than
$100,000, the Borrower or the applicable Designated Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.02(b) or 2.14 that such payment be financed with a Borrowing of ABR
Loans or a Swingline Loan in the Dollar Amount of such LC Disbursement and, to
the extent so financed, the Borrower’s or such Designated Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting Borrowing
of ABR Loans or a Swingline Loan. If the Issuing Bank makes any LC Disbursement
in Foreign Currency, the Borrower or the applicable Designated Borrower, as
applicable, shall pay the Administrative Agent for each Letter of Credit the
amount of each LC Disbursement made by the Issuing Bank under the Letter of
Credit, on demand, the U.S. Dollar equivalent of the amount computed at the
Issuing Bank’s selling rate, as of the date of the Borrower’s or the applicable
Designated Borrower’s payment, for cable transfers of such Foreign Currency to
the place of payment; provided, further, that if,

 

35



--------------------------------------------------------------------------------

for any reason, the Issuing Bank has no selling rate for cable transfers of that
currency to such place on the payment date, the Borrower or the applicable
Designated Borrower, as applicable, shall pay the Administrative Agent an amount
in U.S. Dollars equivalent to the Issuing Bank’s actual cost of settlement of
its obligation. The Borrower’s or the applicable Designated Borrower’s, as
applicable, obligation to make payments in any currency (the “Contract
Currency”) shall not be discharged or satisfied by any tender, or any recovery
pursuant to any judgment or otherwise, that is expressed in or converted into
any currency other than the Contract Currency, except to the extent that such
tender or recovery results in the actual receipt by the Administrative Agent at
its designated office of the full amount of the Contract Currency specified to
be payable hereunder. The Borrower’s or the applicable Designated Borrower’s, as
applicable, obligation to make payments in the Contract Currency shall be
enforceable as an alternative or additional cause of action to the extent that
such actual receipt is less than the full amount of the Contract Currency
specified to be payable hereunder, and shall not be affected by judgment being
obtained for other sums due hereunder. The Borrower or the applicable Designated
Borrower, as applicable, shall indemnify the Issuing Bank for any shortfall in
such actual receipt. If the Borrower or the applicable Designated Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower or such Designated Borrower in respect thereof and such Revolving
Lender’s Revolving Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Revolving Percentage of the payment then due from the Borrower or the applicable
Designated Borrower (which, for the avoidance of doubt, in the case of any LC
Disbursement in a Foreign Currency shall be paid in U.S. Dollars in accordance
with the foregoing provisions of this Section 2.15(e)), in the same manner as
provided in Section 2.02(b) with respect to Revolving Loans made by such
Revolving Lender (and Section 2.10 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower or a Designated Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank, as applicable. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Revolving Loan and shall not relieve
the Borrower or the applicable Designated Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s and each applicable Designated
Borrower’s obligations to reimburse LC Disbursements as provided in paragraph
(e) of this Section shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s or such Designated Borrower’s obligations hereunder. Neither the
Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a

 

36



--------------------------------------------------------------------------------

drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse an Issuing Bank
from liability to the Borrower or the applicable Designated Borrower, as
applicable, to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower and each Designated Borrower to the extent
permitted by applicable law) suffered by the Borrower or any Designated Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent, the Borrower or the applicable Designated Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower or such Designated Borrower, as applicable, of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower or the applicable Designated Borrower shall reimburse such
LC Disbursement in full by the time specified in paragraph (e) of this Section,
the unpaid amount thereof shall bear interest, for each day from and including
such date to but excluding the date that the Borrower or such Designated
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans (or, if such LC Disbursement is denominated in a Foreign Currency,
the rate determined by the Administrative Agent in accordance with banking
industry rules and conventions on interbank compensation for such Foreign
Currency plus the then effective Applicable Margin with respect to Eurocurrency
Rate Loans); provided that if the Borrower or such Designated Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.06(b) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of such Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Revolving Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank or in accordance with Section 11.13.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower and each applicable Designated Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.07(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

 

37



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower or a Designated Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Revolving Loans has been accelerated, Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower or such
Designated Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Revolving
Lenders, an amount in cash or provide a “back-to-back” letter of credit or
alternative collateral as the Administrative Agent may approve in its sole
discretion in good faith, equal to the LC Exposure owing by it as of such date
plus any accrued and unpaid interest thereon; provided that the obligation of
the Borrower or any Designated Borrower to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or such Designated Borrower
described in Section 8.01(f). Such deposit shall be held by the Administrative
Agent as collateral for so long as specified in this paragraph for the payment
and performance of the obligations of the Borrower or such Designated Borrower,
as applicable, under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s or the applicable Designated
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower or the applicable Designated
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower or each Designated Borrower, as
applicable, under this Agreement; provided, however, that if prior to the
acceleration of the maturity of the Loans the LC Exposure shall cease to exist,
moneys in such account shall be returned to the Borrower and the applicable
Designated Borrowers as provided below. If the Borrower or a Designated Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower or such applicable Designated
Borrower, as applicable, within three Business Days after the earlier of (a) all
Events of Default having been cured or waived or (b) the LC Exposure ceasing to
exist.

2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.07(a);

(b) the Commitment and Outstanding Amount and outstanding Term Loans of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.01);
provided, that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender affected thereby;

 

38



--------------------------------------------------------------------------------

(c) with respect to any Revolving Lender becoming a Defaulting Lender, if any
Swingline Exposure or LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Revolving Percentages but only to the extent that (x) the sum
of all non-Defaulting Lenders’ Outstanding Amounts under such Revolving
Commitments plus such Defaulting Lender’s Swingline Exposure and LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Revolving Commitments
and (y) the conditions set forth in Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower and the applicable Designated Borrowers
shall within one Business Day following notice by the Administrative Agent,
(x) first, prepay such Swingline Exposure and (y) second, cash collateralize for
the benefit of the Issuing Banks only the obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.15(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrower or a Designated Borrower cash collateralizes any portion
of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the
Borrower or such Designated Borrower shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.07(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.07(a) and Section 2.07(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.07(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders that are Revolving Lenders and/or cash collateral will be
provided by the Borrower and the applicable Designated Borrowers in accordance
with Section 2.16(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders that are Revolving Lenders in a manner consistent with
Section 2.16(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent and the Borrower and, with respect to
a Revolving Lender that is a Defaulting Lender, the Swingline Lender and the
Issuing Banks each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the relevant Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment (if any) and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage or Applicable Percentage, as the case may be.

 

39



--------------------------------------------------------------------------------

2.17 Extension of Maturity Date.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 Business Days
and not later than 35 Business Days prior to each anniversary of the Closing
Date (each a “Relevant Anniversary Date”), request that each Lender extend such
Lender’s Maturity Date for an additional year from the Maturity Date then in
effect hereunder (the “Existing Maturity Date”).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 Business Days prior to the Relevant Anniversary Date and not later than the
date (the “Notice Date”) that is 20 Business Days prior to the Relevant
Anniversary Date, advise the Administrative Agent whether or not such Lender
agrees to such extension (and each Lender that determines not to so extend its
Maturity Date (a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Notice Date) and any Lender that does not so advise the Administrative Agent
on or before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree. Following any extension, the LC Exposure shall continue to
be held ratably among the Revolving Lenders, but on the Maturity Date applicable
to the Revolving Loans of any Non-Extending Lender, the LC Exposure of such
Non-Extending Lender shall be ratably reallocated, to the extent of the unused
Revolving Commitments of the extending Revolving Lenders, to such extending
Revolving Lenders (without regard to whether the conditions set forth in
Section 4.02 can then be satisfied) and the Borrower and the applicable
Designated Borrowers shall cash collateralize the balance of such LC Exposure in
accordance with Section 2.15(j).

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date 15 Business Days prior to the Relevant Anniversary Date (or, if such date
is not a Business Day, on the immediately preceding Business Day).

(d) Additional Commitment Lenders. The Borrower shall have the right on or
before the Relevant Anniversary Date to replace each Non-Extending Lender with,
and add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in
Section 11.13, each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption pursuant to which such Additional Commitment
Lender shall, effective as of the Relevant Anniversary Date, undertake a
Commitment within a Class of such Non-Extending Lender (and, if any such
Additional Commitment Lender is already a Lender, its Commitment within such
Class of such Non-Extending Lender shall be in addition to such Lender’s
Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
or Loans, as applicable, of the Lenders that have agreed so to extend their
Maturity Date and the additional Commitments or Loans, as applicable, of the
Additional Commitment Lenders shall be more than 50% of the aggregate amount of
the Commitments or Loans, as applicable, in effect immediately prior to the
Relevant Anniversary Date, then, effective as of the Relevant Anniversary Date,
the Maturity Date of each Extending Lender and of each Additional Commitment
Lender shall be extended to the date falling 364 days after the Existing
Maturity Date (except that, if such date is not a Business Day, such Maturity
Date as so extended shall be the immediately preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement.

 

40



--------------------------------------------------------------------------------

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless: (i) no Event of Default shall have
occurred and be continuing on the date of such extension and after giving effect
thereto; (ii) the representations and warranties contained in this Agreement
that are qualified by materiality shall be true and correct on and as of the
date of such extension and after giving effect thereto, and such representations
and warranties that are not qualified by materiality shall be true and correct
in all material respects on and as of the date of such extension and after
giving effect thereto, in each case as though made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, true and correct in all material respects as of such
specific date (provided, that such materiality qualifier shall not be applicable
to any representation or warranty that already is qualified or modified by
materiality in the text thereof) and, for purposes of this Section 2.17, the
representations and warranties contained in Section 5.05(a) shall be deemed to
refer to the most recent statements delivered pursuant to Section 6.01(a)); and
(iii) on the Relevant Anniversary Date of each Non-Extending Lender that has not
been replaced as provided in Section 2.17(d), each of the Borrower and the
Designated Borrowers shall prepay any Committed Loans outstanding to it on such
date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep such outstanding Committed Loans ratable with any
revised Applicable Percentages of the respective Lenders effective as of such
date.

(g) Conflicting Provisions. This Section 2.17 shall supersede any provisions in
Section 2.11 or 11.01 to the contrary.

2.18 Determination of Dollar Amounts. The Administrative Agent will determine
the Dollar Amount of:

(a) each Eurocurrency Rate Loan as of the date two Business Days prior to the
date of such Borrowing or, if applicable, the date of conversion or continuation
of any Borrowing as a Eurocurrency Rate Loan;

(b) the LC Exposure as of the date of each request for the issuance of any
Letter of Credit; and

(c) all outstanding Loans and the LC Exposure on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Borrowing, Letter of Credit or LC
Exposure for which a Dollar Amount is determined on or as of such day.

2.19 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due from the Borrower or a Designated Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which the Administrative Agent could, in accordance with normal banking
procedures applicable to arm’s length transactions, purchase the specified
currency with such other currency at the Administrative Agent’s main New York
City office on the Business Day immediately preceding that on which final,
non-appealable judgment is given. The obligations of the Borrower or the
applicable Designated Borrower in respect of any sum due to any Credit Party
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by

 

41



--------------------------------------------------------------------------------

such Credit Party of any sum adjudged to be so due in such other currency such
Credit Party may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Credit Party in the specified currency, the Borrower or the applicable
Designated Borrower, as applicable, agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Credit Party against such loss, and if the amount of
the specified currency so purchased exceeds (a) the sum originally due to any
Credit Party in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.11, such Credit Party agrees to remit such excess
to the Borrower or such Designated Borrower.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or a Designated Borrower hereunder or under any other
Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by applicable law, provided that
if any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the Withholding Agent shall
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

(b) Payment of Other Taxes by the Borrower or any Designated Borrower. Without
limiting the provisions of subsection (a) above, the Borrower or the applicable
Designated Borrower, as applicable, shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower and any Designated Borrower. The Borrower
and the applicable Designated Borrower shall indemnify the Administrative Agent
and each Lender, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes imposed on or attributable to any amounts payable under
any Loan Documents (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided, however, that such indemnity
obligation shall not apply to any penalties, interest and expenses resulting
from any gross negligence of a Lender or the Administrative Agent. A certificate
as to the amount of such payment or liability delivered to the Borrower and any
Designated Borrower by a Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower or a Designated Borrower to a Governmental
Authority, the Borrower or such Designated Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent; provided that nothing in this Section 3.01(d) shall
require the Borrower or such Designated Borrower to make available its tax
returns.

 

42



--------------------------------------------------------------------------------

(e) Status of Credit Parties.

(i) Any Credit Party that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower or a
Designated Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower or the applicable Designated
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
Designated Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower, such Designated Borrower or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Credit Party, if requested by the Borrower or a
Designated Borrower, or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower, such Designated Borrower or the Administrative Agent as will enable
the Borrower, such Designated Borrower or the Administrative Agent to determine
whether or not such Credit Party is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01(e)(ii)(A)
through (D) below) shall not be required if the Credit Party reasonably
determines that such completion, execution or submission would subject such
Credit Party to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Credit Party.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower or a Designated Borrower is resident for U.S. tax purposes in the
United States, any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable: (A) duly completed originals of
IRS Form W-8BEN or W-8BEN-E claiming eligibility for benefits of an income tax
treaty to which the United States is a party, (B) duly completed originals of
IRS Form W-8ECI, (C) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E to the effect that such
Foreign Lender is not a “bank” within the meaning of section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) duly completed originals of IRS Form
W-8BEN or W-8BEN-E as appropriate, (D) to the extent a Foreign Lender is not the
beneficial owner, duly completed originals of IRS Form W-8IMY, accompanied by
the applicable IRS forms from each beneficial owner, and (E) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or such Designated Borrower to determine the withholding or deduction
required to be made. Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent duly completed originals of IRS Form W-9 on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent). Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall promptly update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

43



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower, each Designated
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender has
determined, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or any Designated Borrower or with respect to which the Borrower or any
Designated Borrower has paid additional amounts pursuant to this Section, it
shall promptly pay to the Borrower or such Designated Borrower, as applicable,
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower or such Designated Borrower
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender, as the case maybe, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower or such Designated Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to it (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower, any Designated Borrower or any other Person.

(g) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Loan Parties have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 3.01(g) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

 

44



--------------------------------------------------------------------------------

(h) The Administrative Agent shall deliver to the Borrower (in such number of
copies as shall be reasonably requested by the Borrower) on or prior to the date
on which the Administrative Agent becomes the administrative agent hereunder or
under any other Loan Document (and from time to time thereafter upon the
reasonable request of the Borrower) completed originals of either (A) IRS Form
W-9 or (B) a U.S. branch withholding certificate on IRS Form W-8IMY evidencing
its agreement with the Borrower to be treated as a U.S. person.

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, the applicable Agreed Currency in the London interbank market,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert ABR Loans to Eurocurrency Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower and each applicable Designated
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all affected Eurocurrency Rate Loans
denominated in U.S. Dollars of such Lender to it to ABR Loans, and to repay all
affected Eurocurrency Rate Loans in any other Agreed Currency, either on the
last day of the Interest Period, therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. The Borrower shall have the rights in
respect of any such Lender specified in Section 11.13.

3.03 Inability to Determine Rates. If the Required Lenders reasonably determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits in the applicable
currency are not being offered to banks in the London interbank eurocurrency
market for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or (c) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower, each applicable Designated Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the applicable currency shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower and any applicable Designated
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in such currency or, failing that, in
the case of any such Loans denominated in U.S. Dollars will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e)); (ii) subject any Lender to any tax
of any kind whatsoever with respect to this Agreement or any Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Indemnified Taxes covered by Section 3.01 and the imposition of, or
any change in the rate of, any Excluded Tax payable by such Lender); or
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes)

 

45



--------------------------------------------------------------------------------

affecting this Agreement or Loans made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrower or the applicable Designated
Borrower, as applicable, will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered; provided that any such amount or amounts shall not be
duplicative of any amounts to the extent otherwise paid by the Borrower under
any other provision of this Agreement. The Borrower and each applicable
Designated Borrower shall have the rights specified in Section 11.13 in respect
of any Lender for whose account the Borrower or such Designated Borrower makes
any payment under this Section 3.04.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower or a Designated Borrower shall
be conclusive absent manifest error. Such Lender shall also certify that it is
generally charging such costs to similarly situated customers of the applicable
Lender under agreements having provisions similar to this Section 3.04 after
consideration of such factors as such Lender then reasonably determines to be
relevant (which determination shall be made in good faith and not on an
arbitrary or capricious basis). The Borrower or the applicable Designated
Borrower, as applicable, shall pay such Lender the amount shown as due on any
such certificate within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that neither Borrower nor any Designated Borrower shall be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. Each of the Borrower and the applicable
Designated Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan made to it equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower or
such Designated Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

 

46



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each of the Borrower and the applicable
Designated Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan made to it
other than an ABR Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); (b) any failure by it (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than an ABR Loan on the date or in the amount notified by it; or
(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by it pursuant to
Section 11.13; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. Each of the Borrower and the applicable Designated Borrowers
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing. For purposes of calculating amounts payable by
the Borrower or any Designated Borrower to the Lenders under this Section 3.05,
each Lender shall be deemed to have funded each Eurocurrency Rate Loan made by
it at the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurocurrency market for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower or a Designated Borrower is
required to pay (or will be required to pay) any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04 as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower or a Designated Borrower is required to pay (or
will be required to pay) any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 11.13.

3.07 Survival. All of the Borrower’s and each Designated Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments
and repayment of all other Obligations hereunder.

3.08 Issuing Banks. Each Issuing Bank shall be deemed to be a Lender for
purposes of this Article III.

 

47



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions of Closing. The obligation of each Lender to make its initial
Loan and of each Issuing Bank to issue any Letters of Credit hereunder shall not
become effective, and the Closing Date shall not occur, until the date on which
each of the following conditions is satisfied:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:

(i) executed original counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent and the Borrower and copies thereof
sufficient in number for distribution to each Lender as of the Closing Date;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized, and that the
Borrower is validly existing and in good standing;

(v) a favorable written opinion of Latham & Watkins LLP, counsel to the
Borrower, addressed to the Administrative Agent and each Lender and dated as of
the Closing Date, covering such matters relating to the Borrower, this
Agreement, or other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require and as are
customarily required in similar transactions; and

(vi) a certificate signed by a Responsible Officer of the Borrower (on behalf of
the Borrower) certifying that the Specified Representations that are qualified
by materiality are true and correct and the Specified Representations that are
not qualified by materiality are true and correct in all material respects as of
the Closing Date, except to the extent that such Specified Representations
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (provided that such
materiality qualifier shall not be applicable to any Specified Representation
that is already qualified or modified by materiality in the text thereof); and

(vii) a Loan Notice in accordance with the requirements hereof; provided that
such Loan Notice may be delivered by 11:00 am New York City time on the date
that is two Business Days prior to the Closing Date with respect to the
Borrowing of Eurocurrency Rate Loans on the Closing Date.

(b) Any fees required to be paid to the Arrangers, the Administrative Agent and
the Lenders on or before the Closing Date shall have been paid.

(c) The Administrative Agent shall have received reasonably satisfactory
evidence that (i) there is no Indebtedness outstanding of Subsidiaries of the
Borrower (other than permitted pursuant to Section 7.04) and (ii) the Borrower
has no outstanding Indebtedness of the type set forth in clause (a) of the
definition thereof.

 

48



--------------------------------------------------------------------------------

(d) The Tango Acquisition shall have been consummated.

(e) The Borrower shall have provided the documentation and other information to
the Administrative Agent that are required by regulatory authorities under
applicable “know your customer” rules and regulations, including the Patriot Act
at least three Business Days prior to the Closing Date, to the extent requested
at least ten Business Days prior to the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender and Issuing Bank that has signed this Agreement (and each such
Lender’s or Issuing Bank’s Affiliates, successors and/or assigns) shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender and Issuing Bank unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

4.02 Conditions to all Borrowings after the Closing Date. The obligation of each
Lender to make a Loan on the occasion of any Borrowing, and of any Issuing Bank
to issue, amend, renew or extend any Letter of Credit, after the Closing Date is
subject to the satisfaction of the following conditions precedent:

(a) The representations and warranties of the Borrower and/or the applicable
Designated Borrower contained in Article V (other than the representations and
warranties contained in Sections 5.05(b) and 5.06(b)) or any other Loan Document
that are qualified by materiality shall be true and correct on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, and the representations and warranties that are not
qualified by materiality shall be true and correct in all material respects on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.05(a) shall be deemed to refer to the most
recent statements delivered pursuant to Section 6.01(a).

(b) No Default shall exist, or would result from, such proposed Borrowing or
from the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

Each Loan Notice in respect of a Borrowing submitted by the Borrower or a
Designated Borrower and each issuance, amendment, renewal or extension of a
Letter of Credit after the Closing Date shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and
Section 4.02(b) and have been satisfied on and as of the date of the applicable
Borrowing or issuance, amendment, renewal or extension of such Letter of Credit.

Notwithstanding anything in this Section 4.02 to the contrary, if the Term
Commitments and/or the Revolving Commitments are increased pursuant to
Section 2.12, to the extent the proceeds thereof are to be used to finance an
Acquisition permitted hereunder, the only conditions precedent to the funding of
such increased Term Commitments and/or Revolving Commitments shall be the
conditions precedent set forth in the related amendment and in Section 2.12(e).

 

49



--------------------------------------------------------------------------------

4.03 Conditions to Initial Borrowings by each Designated Borrower. The agreement
of each Lender to make a Loan on the occasion of any Borrowing to, and of any
Issuing Bank to issue, amend, renew or extend any Letter of Credit for the
account of, any Designated Borrower hereunder is subject to the satisfaction,
prior to or concurrently with the making of such extension of credit on the
Designated Borrower Closing Date applicable to such Designated Borrower, of the
following conditions precedent:

(a) The conditions set forth in Section 4.01 shall have been satisfied prior to
or concurrently with the conditions set forth in this Section 4.03 (provided
that the conditions set forth in clauses (a)(iii), (iv), (v), (vi) and (vii) of
Section 4.01 need only to have been satisfied as of the Closing Date) and the
Borrower shall have given the Administrative Agent and to the Lenders at least
15 Business Days prior notice of such Designated Borrower Closing Date with
reasonable details with respect thereto (including, without limitation, the
jurisdiction of organization of such Designated Borrower).

(b) The Administrative Agent shall have received a Joinder Agreement executed
and delivered by the Borrower, the applicable Subsidiary and the Administrative
Agent, providing for such Subsidiary to become a Designated Borrower.

(c) The Administrative Agent shall have received (i) a certificate of such
Designated Borrower, dated such Designated Borrower Closing Date, substantially
in the form of the certificates delivered by the Borrower on the Closing Date
pursuant to Section 4.01(a)(iii) and (vi), with appropriate insertions and
attachments, including corporate or other applicable resolutions, other
corporate or other applicable documents and certificates in respect of such
Designated Borrower substantially equivalent to comparable documents delivered
on the Closing Date and (ii) such other documents with respect to such
Designated Borrower as the Administrative Agent or the Required Lenders shall
reasonably request.

(d) The Administrative Agent shall have received a legal opinion from counsel to
such Designated Borrower in form and substance reasonably satisfactory to the
Administrative Agent as to relevant matters covered generally in the opinions
previously delivered pursuant to Section 4.01(a)(v) hereof and to such other
matters as are customary for initial extensions of credit to a subsidiary
borrower similar to the applicable Designated Borrower.

(e) After giving effect to any actions taken as contemplated by the immediately
following sentence and Section 3.01, (i) if any such Designated Borrower is not
a United States person for U.S. federal income tax purposes, payments to any
Lender by such Designated Borrower shall not be subject to any withholding Taxes
or Other Taxes and (ii) no Lender shall have given notice to the Administrative
Agent that it has determined in good faith that it would be subject in making
Loans or issuing Letters of Credit to such Designated Borrower to any regulatory
or legal limitation or restriction applicable thereto or any material financial
disadvantage (other than as referred to in the preceding clause (i)) arising out
of or attributable to the location or jurisdiction of organization of such
Designated Borrower or the nature of its activities and have given notice to
such effect to the Administrative Agent. The Administrative Agent shall have the
right to adjust the provisions of Article II as it may reasonably determine to
enable the Lenders that are able to make Loans or issue Letters of Credit to
such Designated Borrower without becoming subject to any such withholding Taxes
or Other Taxes, such regulatory or any legal restriction or limitation or
financial disadvantage, and without causing the Borrower or any Designated
Borrower to incur any such disadvantages of its own (including any such
disadvantage in the form of being required to indemnify Lenders for withholding
payments including Taxes) to make Loans or issue Letters of Credit available to
such Designated Borrower on a non-pro rata basis with Lenders that are not so
able, with such adjustments to be made in a manner that, to the extent
practicable, are reasonably equitable to all the Lenders.

 

50



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received all documentation and other
information reasonably requested by the Administrative Agent under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, at least three Business Days prior to the Designated Borrower
Closing Date, to the extent requested at least ten Business Days prior to the
Designated Borrower Closing Date.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower, and each Designated Borrower solely as to itself, represents and
warrants to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. The Borrower and each Designated
Borrower (a) is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation and (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to execute, deliver and perform its obligations under the Loan
Documents.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower and each Designated Borrower of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate action,
and do not and will not contravene (a) the terms of any of the Borrower’s or any
Designated Borrower’s Organizational Documents or (b) any Law or any material
contractual restriction binding on or affecting it, except, in each case
referred to in clause (b), to the extent such contravention could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower or any Designated Borrower of this Agreement or any other
Loan Document other than any reports required to be filed by the Borrower with
the SEC pursuant to the Exchange Act.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the Borrower
and each Designated Borrower. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of the Borrower and each Designated Borrower, enforceable against the
Borrower and each Designated Borrower in accordance with its terms, subject to
the effect of applicable bankruptcy, insolvency, arrangement, moratorium and
other similar laws affecting creditors’ rights generally and to the application
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to enjoin or restrain the execution or delivery of
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as disclosed in the SEC Reports as of the
date hereof, either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

5.07 Taxes. As of the Closing Date the Borrower and its Subsidiaries have paid
all tax liabilities, assessments and governmental charges and levies that are
due and payable and that collectively are material to the Borrower and its
Subsidiaries, taken as a whole, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and except to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

5.08 ERISA Compliance.

(a) To the knowledge of the Borrower, each Plan is in compliance with all
material applicable provisions of ERISA, the Code and other Federal or state
Laws, except where noncompliance would not result in or would not reasonably be
expected to result in a Material Adverse Effect.

(b) To the knowledge of the Borrower, there has been no prohibited transaction
(as defined in Section 4975 of the Code, other than a transaction that is exempt
under a statutory or administrative exemption) with respect to any Plan that has
resulted or would reasonably be expected to result in a Material Adverse Effect.

(c) Except as would not result in or would not reasonably be expected to result
in a Material Adverse Effect: (i) no ERISA Event has occurred; (ii) as of the
last annual valuation date prior to the date of this Agreement, no Pension Plan
has any Unfunded Pension Liability; and (iii) the Borrower has not received
notice of the failure of the Borrower or any ERISA Affiliate to meet the minimum
funding requirements of Section 412 of the Code or Section 302 of ERISA with
respect to any Pension Plan.

5.09 Margin Regulations; Investment Company Act.

(a) Neither the Borrower nor any Designated Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

(b) Neither the Borrower nor any Designated Borrower is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.10 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective directors, officers and employees, and to
the best knowledge of the Borrower its affiliates and agents, have not engaged
in any activity or conduct which would violate any applicable Anti-Corruption
Laws, and are in compliance with Anti-Corruption Laws and applicable Sanctions
and are not engaged in any activity that would reasonably be expected to result

 

52



--------------------------------------------------------------------------------

in the Borrower being designated as a Sanctioned Person. None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent or affiliate of
the Borrower or any Subsidiary, is a Sanctioned Person. No Loan or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied, any Letter of Credit remains outstanding or any LC
Disbursement shall not have been reimbursed:

6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP; audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or other Registered Public Accounting Firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception (other
than as to any debt coming due in less than 12 months or projected covenant
violations pursuant to Section 7.06) or any, qualification or exception as to
the scope of such audit.

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, and a statement of cash flows
for the portion of the Borrower’s fiscal year then ended, all in reasonable
detail, certified by the chief executive officer, chief financial officer,
treasurer, chief accounting officer or controller of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, it being agreed that delivery of the
Borrower’s quarterly report on Form 10-Q will satisfy this requirement.

6.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief accounting officer, chief financial officer,
treasurer or controller of the Borrower;

(b) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary (including any Designated
Borrower), or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request in connection with
this Agreement; and

 

53



--------------------------------------------------------------------------------

(c) promptly after Moody’s or S&P shall have announced a change in the Index
Debt Rating, or if any such rating agency shall cease to have an Index Debt
Rating, written notice of such rating change or cessation.

Notwithstanding the foregoing, the information required to be delivered pursuant
to Section 6.01(a) or (b) shall be deemed to have been delivered on the date on
which such information has been posted on the Internet at www.sec.gov or such
other website previously notified by the Borrower to the Administrative Agent to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

6.03 Notices. Promptly after the Borrower’s obtaining Actual Knowledge thereof,
the Borrower shall notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter, including litigation, that has resulted or could reasonably
be expected to result in a Material Adverse Effect; and

(c) of the occurrence of any ERISA Event that has resulted in or would
reasonably be expected to result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower (on behalf of the Borrower) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Taxes. Except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, the Borrower shall, and shall cause
each of its Subsidiaries to, pay and discharge as the same shall become due and
payable, all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets that collectively are material to the
Borrower and its Subsidiaries, taken as a whole, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.

6.05 Preservation of Existence, Etc. The Borrower shall, and shall cause each of
its Significant Subsidiaries to, (a) preserve, renew and maintain in full force
and effect its legal existence, except in a transaction permitted by
Section 7.02, and except (other than with respect to the maintenance of the
existence of each Designated Borrower) that no Subsidiary shall be required to
preserve, renew and maintain its corporate existence, if the Borrower or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, and that the loss thereof could not be reasonably expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) take all
reasonable action to maintain

 

54



--------------------------------------------------------------------------------

the United States registrations (to the extent permitted under applicable law)
of all of its registered and validly issued patents, trademarks, trade names and
service marks, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution, or the transactions permitted under Section 7.02.

6.06 Maintenance of Property. The Borrower shall, and shall cause each of its
Subsidiaries to, maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the Borrower shall
(a) maintain with financially sound and reputable insurance companies insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar
businesses, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, and/or (b) retain risk through a
self insurance mechanism or by agreement with an Affiliate or externally
regulated vehicle for funding loss normally provided through insurance coverage
carried by companies engaged in the same or similar businesses and owning
similar properties.

6.08 Compliance with Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. The Borrower shall, and shall cause each of its
Significant Subsidiaries to, maintain proper books of record and account that
permit the preparation of consolidated financial statements of the Borrower
materially in accordance with GAAP.

6.10 Use of Proceeds. The Borrower or any Designated Borrower (i) shall use the
proceeds of the Term Loans (A) to finance in part the Tango Acquisition and
(B) to pay fees and expenses incurred in connection with the Tango Acquisition,
(ii) shall use the proceeds of the Borrowings under the Revolving Loans for
working capital, capital expenditures, Acquisitions and other purposes not in
contravention of any Law or of any Loan Document and (iii) shall not use the
proceeds of the Borrowings, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (A) to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case in violation of, or for a
purpose which violates, or would be inconsistent with, Regulation T, U or X of
the FRB, (B) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or permit the respective directors, officers, employees and
agents of the Borrower and its Subsidiaries to use, the proceeds of the
Borrowings for such purpose or (C) in violation of Anti-Corruption Laws.

6.11 Ownership of Designated Borrowers. The Borrower shall own, directly or
indirectly, all of the capital stock of each Designated Borrower.

6.12 Inspection Rights. The Borrower shall permit representatives of the
Administrative Agent to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time and upon
reasonable prior notice; provided that, unless an Event of Default has occurred
and is continuing, the Administrative Agent shall not conduct more than one such
inspection per calendar year.

 

55



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied, any Letter of Credit remains outstanding (and not cash
collateralized pursuant to Section 2.15(j)) or any LC Disbursement shall not
have been reimbursed:

7.01 Liens. The Borrower shall not, and shall not permit any of its Subsidiaries
to, create, incur or assume any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and securing Indebtedness or other
obligations not in excess of $50,000,000 or otherwise listed on Schedule 7.01
hereto and any replacements, renewals or extensions thereof, provided that
(i) the property covered thereby is not changed (other than additions and
improvements thereto), (ii) the amount of the obligations secured or benefited
thereby is not increased at the time of such replacement, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
replacement, renewal or extension, and (iii) the direct or any contingent
obligor with respect thereto is not changed;

(c) Liens for taxes, fees, assessments or other governmental charges, levies or
claims not yet due or which are not delinquent beyond any period of grace or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, supplier’s or other like Liens arising in the ordinary course of
business;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory or regulatory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Liens securing Indebtedness in respect of capital leases, synthetic lease
obligations, purchase money obligations and other obligations (other than
obligations in respect of Sale Lease-Back Transactions), the proceeds of which
are used to acquire or construct fixed or capital assets or improvements with
respect thereto or any refinancings, refundings, renewals, amendments or
extensions

 

56



--------------------------------------------------------------------------------

thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal, amendment or extension except by
an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal, amendment or extension, and provided, further, that such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness;

(i) Liens existing on any real property or other specific tangible assets prior
to the acquisition thereof by the Borrower or existing on any such property or
asset of any Person that becomes a Subsidiary, provided that (i) such Lien is
not created solely in contemplation of such acquisition or such Person becoming
a Subsidiary, as the case may be; (ii) such Lien shall not apply to any other
property or assets of the Borrower or any other Subsidiary; and (iii) any such
Lien does not by its terms secure any Indebtedness other than Indebtedness
existing immediately prior to the time of such acquisition or such Person
becoming a Subsidiary, as the case may be; and any replacements, renewals or
extensions thereof, provided that (i) the property covered thereby is not
changed, (ii) the amount of the obligations secured or benefited thereby is not
increased at the time of such replacement, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such replacement, renewal
or extension, and (iii) the direct or any contingent obligor with respect
thereto is not changed;

(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(g);

(k) Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts, other funds maintained with a creditor
depository institution, or investment or securities accounts; provided that
(i) such account is not a dedicated cash collateral account and is not subject
to restrictions against access by the Borrower or the relevant Subsidiary in
excess of those set forth by the regulations promulgated by the FRB, and
(ii) such account is not intended by the Borrower or any of its Subsidiaries to
provide collateral to the depository institution with respect to otherwise
unrelated obligations of the Borrower or any such Subsidiary to such depository
institution;

(l) Liens arising under repurchase agreements, reverse repurchase agreements,
securities lending and borrowing agreements and similar transactions;

(m) Liens arising from precautionary filings in respect of operating leases;

(n) (A) licenses of intellectual property granted by the Borrower or any of its
Subsidiaries in the ordinary course and not interfering in any material respect
with the ordinary conduct of business of the Borrower and its Subsidiaries and
(B) Liens arising from leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business which (i) would not reasonably be
expected to have a Material Adverse Effect and (ii) do not secure any
Indebtedness;

(o) any interest or title of a lessor in the property (and the proceeds,
accession or products thereof) subject to any operating lease, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to true leases or leases permitted
hereunder;

(p) Liens to secure intercompany Indebtedness among the Borrower and its
Subsidiaries or among Subsidiaries;

(q) Liens solely on deposits, advances, contractual payments, including
implementation allowances or escrows to or with landlords, customers or clients
or in connection with insurance arrangement in the ordinary course of business;

 

57



--------------------------------------------------------------------------------

(r) Liens encumbering property or assets under construction (and proceeds or
products thereof) arising from progress or partial payments by a customer of the
Borrower or its Subsidiaries relating to such property or assets;

(s) Liens arising in connection with any Sale Lease-Back Transaction, provided
that (i) such Sale Lease-Back Transaction involves a lease for a term of not
more than three years, (ii) such Sale Lease-Back Transaction is between the
Borrower and one of its Subsidiaries, or between any of its Subsidiaries or
(iii) the Borrower or any of its Subsidiaries applies an amount equal to the net
proceeds of such Sale Lease-Back Transaction within 365 days after such Sale
Lease-Back Transaction to any of (or a combination of) (A) the prepayment or
retirement of bonds, notes, debentures or similar instruments or Indebtedness of
the Borrower or a Subsidiary of the Borrower that by its terms matures more than
12 months after its creation or (B) the purchase, construction, development,
expansion or improvement of properties or facilities that are used in or useful
to the business of the Borrower or any of its Subsidiaries;

(t) Liens securing any overdraft of related liabilities arising from treasury,
depository or cash management services or automated clearing house transfers of
funds;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(v) Liens on specific items of inventory or other goods and the proceeds thereof
securing obligations in respect of documentary letters of credit or bankers’
acceptances issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business to facilitate the purchase, shipment or
storage of such inventory or other goods; and

(w) additional Liens to secure Indebtedness or other obligations (including
Liens arising in connection with any Sale Lease-Back Transaction not permitted
by Section 7.01(s)), provided that the sum of (i) the aggregate amount of the
Indebtedness and other obligations secured by such Liens permitted by this
Section 7.01(w) and (ii) the aggregate amount of the Indebtedness permitted by
Section 7.04(g) shall not at the time of incurrence exceed an amount equal to
the greater of (i) $850,000,000 and (ii) 12.5% of Consolidated Net Tangible
Assets.

7.02 Fundamental Changes; Acquisitions. The Borrower and each Designated
Borrower shall not: (a) merge, dissolve, liquidate or consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the assets of itself and its Subsidiaries (whether now owned or hereafter
acquired), to or in favor of any Person; provided, however, that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (i) any Person may merge with or into or
consolidate with the Borrower or a Designated Borrower, if the Borrower or a
Designated Borrower is the surviving Person, and (ii) the Borrower or a
Designated Borrower may (A) merge into any of its Subsidiaries for the purpose
of effecting a change in its state of incorporation (if all Obligations shall
have been assumed by such Subsidiary by operation of Law or through assumption
documents satisfactory to the Administrative Agent), and (B) reincorporate in
any other jurisdiction in the United States, but must in each case promptly
notify the Administrative Agent thereof; or (b) make any Acquisition, unless at
the time thereof and immediately after giving effect thereto no Event of Default
under Section 8.01(a) or (f) shall have occurred and be continuing.

 

58



--------------------------------------------------------------------------------

7.03 Accounting Changes. The Borrower shall not make or permit, or permit any of
its Subsidiaries to make or permit, any change in accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles.

7.04 Subsidiary Indebtedness. The Borrower shall not permit any of its
Subsidiaries to create, incur or assume any Indebtedness other than:

(a) Indebtedness owed to the Borrower or to a wholly owned Subsidiary of the
Borrower or Indebtedness under this Agreement or the Notes;

(b) Indebtedness existing on the Closing Date and not in excess of $50,000,000
or otherwise described on Schedule 7.04 hereto (the “Existing Indebtedness”),
and any Indebtedness extending the maturity of, or refunding or refinancing, in
whole or in part, the Existing Indebtedness, provided that the principal amount
of such Existing Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such extension, refunding or refinancing;

(c) Indebtedness of a Person that becomes a Subsidiary after the date of this
Agreement; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and such Indebtedness does not continue
in connection with any extension, renewal, refinancing or replacement thereof;

(d) Guarantees of any Subsidiary in respect of Indebtedness otherwise permitted
hereunder of the Borrower or any other Subsidiary;

(e) Indebtedness with respect to surety, appeal, indemnity, performance or other
similar bonds in the ordinary course of business or with respect to agreements
providing for indemnification, adjustment of purchase price, earn-out payments,
earnest money or similar obligations;

(f) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(g) additional Indebtedness, provided that the sum of (i) the aggregate amount
of the Indebtedness incurred under this Section 7.04(g) and (ii) the aggregate
amount of the Indebtedness and other obligations secured by such Liens permitted
by Section 7.01(w) shall not at the time of incurrence exceed an amount equal to
the greater of (i) $850,000,000 and (ii) 12.5% of Consolidated Net Tangible
Assets;

(h) Indebtedness under any Swap Contract that is not entered into for
speculative purposes.

7.05 Transactions with Affiliates. The Borrower shall not enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate unless such transaction is either (a) otherwise
permitted under this Agreement, (b) upon fair and reasonable terms no less
favorable to the Borrower or the relevant Affiliate than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate or
(c) not material to the Borrower and its Subsidiaries taken as a whole; provided
that the foregoing restriction shall not apply to (a) transactions between the
Borrower and one or more Subsidiaries or between two or more Subsidiaries,
(b) indemnification arrangements and employee agreements, compensation
arrangements with (including equity-based compensation and reasonable and
customary fees paid to directors), benefit plans for, and reimbursement of
expenses of, in each case current and former officers and directors entered into
in the ordinary course of business, (c) extraordinary

 

59



--------------------------------------------------------------------------------

retention, bonus or similar arrangements approved by the Borrower’s board of
directors (or a committee thereof), (d) advances to officers, directors and
employees of the Borrower and its Subsidiaries in the ordinary course of
business for travel, entertainment, relocation, commission and other ordinary
business purposes and (e) severance arrangements entered into in the ordinary
course of business.

7.06 Financial Covenant. The Borrower shall not permit the Debt to Total
Shareholders’ Equity Ratio as of the last day of any fiscal quarter of the
Borrower to exceed 0.40:1.00.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any Designated Borrower fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement, or (ii) within five
Business Days after the same becomes due, any interest on any Loan, or any fee
due hereunder, or any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or 6.05(a) (with
respect to the Borrower’s existence or the existence of any Designated Borrower
to which Loans or reimbursement obligations in respect of Letters of Credit are
outstanding), or Article VII; or

(c) Other Defaults. The Borrower or any Designated Borrower fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the receipt by the
Borrower of notice from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Designated Borrower herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (i) if not qualified by
materiality, shall be incorrect in any material respect when made or deemed
made, or (ii) if qualified by materiality, shall be incorrect when made or
deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount (“Specified
Indebtedness”), after giving effect to any applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness or
Guarantee, or (B) fails to observe or perform any other agreement or condition
relating to any Specified Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, after giving effect to any
applicable grace period, if any, specified in the agreement or instrument
relating to such Specified Indebtedness, or any other event occurs, the effect
of which default or other event is to cause such Specified Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Specified Indebtedness to be made, prior to its stated maturity, or
such Specified Indebtedness consisting of a Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from

 

60



--------------------------------------------------------------------------------

(A) any event of default under such Swap Contract as to which the Borrower or
any Subsidiary is the Defaulting Party (as defined in such Swap Contract) and
the Swap Termination Value owed by the Borrower or such Subsidiary as a result
thereof is greater than the Threshold Amount, or (B) any Termination Event (as
so defined) under such Swap Contract as to which the Borrower or any Subsidiary
is the sole Affected Party (as so defined) and (i) the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount, and (ii) the Borrower or such Subsidiary shall fail to make
payment thereof within the later to occur of five Business Days after the due
date thereof and the expiration of any grace periods in such Swap Contract
applicable to such payment obligation; or

(f) Inability to Pay Debts; Insolvency Proceedings, Etc. The Borrower or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due; or the Borrower or any of
its Significant Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of the Borrower or such Significant
Subsidiary and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to the
Borrower or such Significant Subsidiary or to all or any material part of its
property is instituted without the consent of the Borrower or such Significant
Subsidiary and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

(g) Judgments. There is entered against the Borrower or any Significant
Subsidiary one or more final and non-appealable judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) and
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (ii) there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(h) ERISA. An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which, together with all other ERISA Events, if any, has resulted or would
reasonably be expected to result in a Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in any material respect; or the Borrower or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document (other than satisfaction in full), or
purports to revoke, terminate or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Guarantee. During the existence of a Designated Borrower hereunder, the
guarantee contained in Article X shall cease, for any reason (other than
satisfaction in full of all the Obligations of such Designated Borrower), to be
in full force and effect or the Borrower shall so assert.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

61



--------------------------------------------------------------------------------

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower and each Designated Borrower; or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Designated Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel permitted hereunder to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel permitted
hereunder to the respective Lenders and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and reimbursement obligations in respect of Letters of
Credit (including to cash collateralize outstanding Letters of Credit), ratably
among the Lenders in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and each Issuing Bank hereby
irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the

 

62



--------------------------------------------------------------------------------

terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and the Borrower shall not have rights
as a third-party beneficiary of any of such provisions (other than
Section 9.06).

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and (c) shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender. The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making

 

63



--------------------------------------------------------------------------------

of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, each Issuing Bank and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (not to be unreasonably
withheld) unless an Event of Default shall have occurred and be continuing, to
appoint a successor, which shall be a Lender with an office in the United
States, or an Affiliate of any such Lender with an office in the United States.
Such successor Administrative Agent shall comply with Section 3.01(h). If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 45 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and each Issuing Bank, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it

 

64



--------------------------------------------------------------------------------

will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Syndication Agents or Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Swingline Lender, an Issuing Bank
or a Lender hereunder. Without limiting the foregoing, none of such Persons
shall have or be deemed to have a fiduciary relationship with any Lender. The
Lenders are not partners or co-venturers, and no Lender shall be liable for the
acts or omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender.

ARTICLE X.

GUARANTY

10.01 Guarantee. In order to induce the Administrative Agent and the Lenders to
execute and deliver this Agreement and to make or maintain the Loans, and in
consideration thereof, the Borrower hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, to the Administrative
Agent, for the ratable benefit of the Lenders, the prompt and complete payment
and performance by each Designated Borrower when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations of such Designated
Borrower, and the Borrower further agrees to pay any and all reasonable expenses
(including, without limitation, all reasonable fees, charges and disbursements
of counsel) which may be paid or incurred by the Administrative Agent or by the
Lenders in enforcing, or obtaining advice of counsel in respect of, any of their
rights under the guarantee contained in this Article X. The guarantee contained
in this Article X, subject to Section 10.05, shall remain in full force and
effect until the Obligations of each Designated Borrower are paid in full and
the Commitments are terminated, notwithstanding that from time to time prior
thereto such Designated Borrower may be free from any Obligations.

The Borrower agrees that whenever, at any time, or from time to time, it shall
make any payment to the Administrative Agent or any Lender on account of its
liability under this Article X, it will notify the Administrative Agent and such
Lender in writing that such payment is made under the guarantee contained in
this Article X for such purpose. No payment or payments made by any Designated
Borrower or any other Person or received or collected by the Administrative
Agent or any Lender from any Designated Borrower or any other Person by virtue
of any action or proceeding or any setoff or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Obligations
of such Designated Borrower shall be deemed to modify, reduce, release or
otherwise affect the liability of the Borrower under this Article X which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding Obligations of such Designated Borrower until, subject to
Section 10.05, the Obligations of such Designated Borrower are paid in full and
the Commitments are terminated.

10.02 No Subrogation. Notwithstanding any payment made by the Borrower pursuant
to this Article X or any set-off or application of funds of the Borrower by the
Administrative Agent or any Lender in connection with the guarantee contained in
this Article X, the Borrower shall not be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against any Designated
Borrower or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations of such
Designated Borrower, nor shall the Borrower seek or be entitled to seek any
contribution or reimbursement from such Designated Borrower in respect of

 

65



--------------------------------------------------------------------------------

payments made by the Borrower under this Article X, until all amounts owing to
the Administrative Agent and the Lenders on account of the Obligations of such
Designated Borrower are paid in full and the Commitments are terminated. If any
amount shall be paid to the Borrower on account of such subrogation rights at
any time when all of the Obligations of each Designated Borrower shall not have
been paid in full, such amount shall be held by the Borrower in trust for the
Administrative Agent and the Lenders, segregated from other funds of the
Borrower, and shall, forthwith upon receipt by the Borrower, be turned over to
the Administrative Agent in the exact form received by the Borrower (duly
indorsed by the Borrower to the Administrative Agent, if required), to be
applied against the Obligations of such Designated Borrower, whether matured or
unmatured, in such order as the Administrative Agent may determine. The
provisions of this Section 10.02 shall survive the term of the guarantee
contained in this Article X and the payment in full of the Obligations and the
termination of the Commitments.

10.03 Amendments, etc. with respect to the Obligations of each Designated
Borrower. The Borrower shall remain obligated under this Article X
notwithstanding that, without any reservation of rights against the Borrower,
and without notice to or further assent by the Borrower, any demand for payment
of or reduction in the principal amount of any of the Obligations of any
Designated Borrower made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Obligations
of such Designated Borrower continued, and the Obligations of such Designated
Borrower, or the liability of any other party upon or for any part thereof, or
any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and this Agreement and any other
documents executed and delivered in connection herewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Lenders (or
the Required Lenders, as the case may be) may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Administrative Agent or any Lender for the payment of the Obligations of
such Designated Borrower may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations of each Designated Borrower or for the guarantee
contained in this Article X or any property subject thereto.

10.04 Guarantee Absolute and Unconditional. The Borrower waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
of each Designated Borrower and notice of or proof of reliance by the
Administrative Agent or any Lender upon the guarantee contained in this Article
X or acceptance of the guarantee contained in this Article X; the Obligations of
each Designated Borrower, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Article X; and all dealings
between the Borrower or any Designated Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article X. The Borrower waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any Designated Borrower with respect to the Obligations
of such Designated Borrower. To the full extent permitted by law, the guarantee
contained in this Article X shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement, any of the Obligations of any Designated
Borrower or any collateral security therefor or guarantee or right of offset
with respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) the legality under applicable Laws of repayment by any
Designated Borrower of the Obligations of such Designated Borrower or the
adoption of any requirement of law purporting to render any Obligations of such
Designated Borrower null and void, (c) any defense, setoff or counterclaim
(other than a defense of payment or performance by a Designated Borrower) which
may at any time be available to or be asserted by the Borrower against the
Administrative Agent or any

 

66



--------------------------------------------------------------------------------

Lender, (d) any change in ownership of any Designated Borrower, any merger or
consolidation of any Designated Borrower into another Person or any loss of any
Designated Borrower’s separate legal identity or existence, or (e) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or any Designated Borrower) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Designated Borrower for any
Obligations of such Designated Borrower, or of the Borrower under the guarantee
contained in this Article X in bankruptcy or in any other instance. When the
Administrative Agent or any Lender is pursuing its rights and remedies under
this Article X against the Borrower, the Administrative Agent or any Lender may,
but shall be under no obligation to, pursue such rights and remedies as it may
have against any Designated Borrower or any other Person or against any
collateral security or guarantee for the Obligations of such Designated Borrower
or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to pursue such other rights or remedies or to
collect any payments from any Designated Borrower or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Designated Borrower or any such other
Person or of any such collateral security, guarantee or right of offset, shall
not relieve the Borrower of any liability under this Article X and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent and the Lenders against the
Borrower.

10.05 Reinstatement. The guarantee contained in this Article X shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations of any Designated Borrower is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of such Designated Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, such Designated Borrower or any substantial part of its property,
or otherwise, all as though such payments had not been made.

10.06 Payments. The Borrower hereby agrees that any payments in respect of the
Obligations of any Designated Borrower pursuant to this Article X will be paid
to the Administrative Agent without setoff or counterclaim in U.S. Dollars, at
the office of the Administrative Agent specified in Section 11.02.

10.07 Independent Obligations. The obligations of the Borrower under the
guarantee contained in Article X are independent of the obligations of each
Designated Borrower, and a separate action or actions may be brought and
prosecuted against the Borrower whether or not such Designated Borrower be
joined in any such action or actions. The Borrower waives, to the full extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by a Designated
Borrower or other circumstance which operates to toll any statute of limitations
as to such Designated Borrower shall operate to toll the statute of limitations
as to the Borrower.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any Designated Borrower therefrom, shall be effective unless in writing signed
by the Required Lenders, the Borrower and each Designated Borrower, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) or Section 4.03 without the
written consent of each Lender;

 

67



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that a waiver of any condition precedent set forth in
Article IV or the waiver of any Default shall not constitute an extension or
increase of any Commitment of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) or any scheduled or mandatory reduction of the Aggregate Commitments
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Disbursement, or any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Margin that would result in a reduction of any interest rate on
any Loan or LC Disbursement or any fee payable hereunder, without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate;

(e) change Section 2.07 or Section 2.08 in a manner that would alter the fees
required thereby without the written consent of each Lender adversely affected;

(f) except as provided herein, change Section 2.11 or Section 8.03 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;

(g) change Section 2.13 or Section 2.14 without the consent of the
Administrative Agent and the Swingline Lender;

(h) change Section 2.15 without the consent of the Administrative Agent and each
Issuing Bank;

(i) change Section 2.16 without the consent of the Administrative Agent, each
Issuing Bank and the Swingline Lender;

(j) release the guaranty contained in Article X with respect to any Designated
Borrower prior to termination of such Subsidiary’s designation as a Designated
Borrower in accordance with Section 11.18; or

(k) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
(or, subject to the last sentence of this Section 11.01, the Lenders of any
Class) required to amend, waive or otherwise modify any rights hereunder or make
any determination or grant any consent hereunder without the written consent of
each Lender;

and, provided, further, that no such amendment, waiver or consent shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender under this Agreement without the prior
written consent of the Administrative Agent, each Issuing Bank or the Swingline
Lender, as the case may be, in addition to the Lenders required above. Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, the Swingline Lender, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

68



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, (i) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower, each Designated Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 11.01 if such Class of Lenders were the only Class of Lenders
hereunder at such time, and (ii) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent under this Agreement,
except that (x) the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (y) the principal amount of, or interest
or (except as provided herein) fees payable on, Loans or LC Disbursements may
not be reduced or excused or the scheduled date of payment may not be postponed
as to such Defaulting Lender without such Defaulting Lender’s consent.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to the Borrower, any Designated Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02 or in the Joinder Agreement
applicable thereto; provided that the Borrower and each Designated Borrower
shall be notified by electronic mail of any notice sent by telecopier; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.02(b), shall be effective as provided in such
Section 11.02(b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Borrower or any Designated Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it (or
in the case of any Designated Borrower, the Borrower), provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

69



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Designated Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses result from the gross negligence or willful misconduct
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Designated Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address; Etc. Each of the Borrower, each Designated Borrower, the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower, provided that such
indemnity shall not be available as to any Indemnitee (as defined in
Section 11.04(b)) to the extent that such losses, costs, expenses and
liabilities result from the gross negligence or willful misconduct of such
Indemnitee. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

(f) Deemed Notices to Designated Borrowers. Any notice given under this
Section 11.02 to the Borrower shall also be deemed notice to any Designated
Borrower, and the Borrower shall be entitled to give any notice on behalf of any
Designated Borrower.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender, the Swingline
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

70



--------------------------------------------------------------------------------

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and the Syndication
Agents (including the reasonable and documented fees, charges and disbursements
of one counsel for the Administrative Agent and the Syndication Agents), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank,
any Arranger, any Syndication Agent, any Documentation Agent, the Swingline
Lender or any Lender (including the reasonable and documented fees, charges and
disbursements of one counsel for the Administrative Agent, each Issuing Bank,
the Swingline Lender, the Arrangers, the Syndication Agents and the
Documentation Agents and one local counsel in each jurisdiction of organization
of any Designated Borrower but only so long as such jurisdiction is different
from the jurisdiction of organization of the Borrower or any other Designated
Borrower (such jurisdiction, the “Applicable Jurisdiction”) (and, in the case of
an actual or perceived conflict of interest, of one special conflicts counsel to
all affected Persons taken as a whole)) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 11.04, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Issuing Bank, the
Swingline Lender, the Arrangers, the Syndication Agents, the Documentation
Agents and each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of one counsel for the Indemnitees and one local
counsel for the Indemnitees in each Applicable Jurisdiction (and, in the case of
an actual or perceived conflict of interest, of one special conflicts counsel to
all affected Persons taken as a whole)) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) and (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, its equity holders, affiliates or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, apply to (i) any losses, claims,
damages, liabilities or related expenses to the extent they (x) result from the
gross negligence, willful

 

71



--------------------------------------------------------------------------------

misconduct or bad faith of such Indemnitee as determined by a court of competent
jurisdiction in a final non-appealable judgment or (y) result from a claim
brought by the Borrower against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final non-appealable judgment in its favor as to such
claim as determined by a court of competent jurisdiction, (ii) any settlement
entered into by such Indemnitee without the written consent of the Borrower
(such consent not to be unreasonably withheld, conditioned or delayed) and
(iii) any disputes solely among Indemnitees and not arising out of or in
connection with any act or omission of the Borrower (other than any claims
against an Indemnitee in its capacity or in fulfilling its role as the
Administrative Agent, an Arranger, an Issuing Bank or Swing Line Lender
hereunder). This Section 11.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, penalties, liabilities
and related expenses arising from any non-Tax matter.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each Issuing Bank, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), each Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), each Issuing Bank, or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.10(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of competent jurisdiction
in a final non-appealable judgment.

(e) Payments. All amounts due under this Section shall be payable not later than
30 days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or

 

72



--------------------------------------------------------------------------------

otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that neither the Borrower nor any
Designated Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent, each Issuing Bank, the Swingline Lender and each Lender (and any
attempted assignment or transfer by the Borrower or any Designated Borrower
without such consent shall be null and void) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section 11.06
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, the
Arrangers, the Syndication Agents, the Documentation Agents, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, each Issuing Bank, the
Swingline Lender and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans within any Class at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and (B) in
any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000 for Term Loans and $5,000,000 for Revolving Loans,
unless each of the Administrative Agent and, so long as no Event of Default
under Section 8.01(a) or 8.01(f) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met; provided, further, that in the case of an assignment
described in subsection (b)(i)(B) of this Section to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned.

 

73



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a)
or 8.01(f) has occurred and is continuing at the time of such assignment,
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
or (3) the Borrower has not responded to a request for consent within 10
Business Days after having received notice thereof, in which case the Borrower’s
consent shall be deemed to have been given; (B) the consent of the
Administrative Agent, unless a Term Loan is being assigned to a Lender, an
Affiliate of a Lender or an Approved Fund; and (C) the consent of each Issuing
Bank and the Swingline Lender (such consent not to be unreasonably withheld or
delayed), unless a Term Loan is being assigned, shall be required.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Disqualified Lenders. No such assignment shall be made to
a Disqualified Lender (provided that for the purposes of this provision,
Disqualified Lenders shall only be deemed to be Disqualified Lenders if a list
of Disqualified Lenders has been made available to the Administrative Agent (who
shall provide such names to any requesting Lender) by the Borrower; provided,
further, that the Administrative Agent shall have no liability in respect of any
mistaken assignment to a Disqualified Lender unless (x) the Borrower has not
consented to (or been deemed to have consented to) such assignment and (y) the
Administrative Agent shall have acted with gross negligence or willful
misconduct as determined in a final and nonappealable decision of a court of
competent jurisdiction) and shall represent that it is not a Disqualified Lender
or an Affiliate of a Disqualified Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, with respect to payments by or
on account of any obligation of the Borrower or any Designated Borrower
hereunder or under any other Loan Document, and the benefits of Sections 3.04,
3.05, and 11.04 with respect to facts and circumstances, in each case, occurring
prior to the effective date of such assignment.

 

74



--------------------------------------------------------------------------------

Upon request, the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, each Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, each
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time sell participations to any Person
(other than a natural person, the Borrower, any of the Borrower’s Affiliates or
Subsidiaries or any Disqualified Lender; provided that for the purposes of this
provision, Disqualified Lenders shall only be deemed to be Disqualified Lenders
if a list of Disqualified Lenders has been made available to the Administrative
Agent (who shall provide such names to any requesting Lender) by the Borrower)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, each Issuing Bank and the
Lenders shall continue to deal solely and directly, with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Notwithstanding the foregoing, so long as no Event of Default pursuant to
Section 8.01(a) or Section 8.01(f) has occurred and is continuing, no
participations will be permitted to be made without the consent of the Borrower,
which consent shall not be unreasonably withheld or delayed, other than to other
Lenders, Affiliates of Lenders, Approved Funds, or other commercial banks or
regulated financial institutions which are rated by (or whose direct or indirect
parent are rated by) S&P or Moody’s. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant.
Subject to Section 11.06(e), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Commitments, Loans,
Letters of Credit or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

75



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and any Designated Borrower, to comply with Section 3.01(e) as though
it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, each Issuing Bank, the Swingline Lender and each of the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or any of its Affiliates (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) (in which case, the
Administrative Agent, such Issuing Bank, the Swingline Lender or such Lender
shall, except with respect to any audit or examination conducted by bank
accountants or any Governmental Authority or regulatory or self-regulatory
authority exercising examination or regulatory authority, promptly notify the
Borrower in writing, in advance, and give the Borrower the opportunity to seek
confidential treatment of the information prior to such disclosure, to the
extent permitted by law and regulation), (c) in any legal, judicial,
administrative proceeding or in accordance with a judicial or other governmental
order, subpoena, interrogatory, discovery request, investigative demand or other
legal process or as required by applicable law or regulations (in which case,
the Administrative Agent, such Issuing Bank, the Swingline Lender or such Lender
shall promptly notify the Borrower in writing, in advance, and give the Borrower
the opportunity to seek confidential treatment of the information prior to such
disclosure, to the extent permitted by law and regulation), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, or any Subsidiary and its obligations, or any credit insurance
provider relating to the Borrower and its Obligations, (g) with the consent of
the Borrower, (h) to rating agencies or, on a confidential basis, to the

 

76



--------------------------------------------------------------------------------

CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Issuing
Bank, the Swingline Lender any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Issuing Bank, the Swingline Lender or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential or should, because of its nature,
reasonably be understood to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, each Issuing Bank, the Swingline Lender and
the Lenders acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender to or for the credit or the account of the
Borrower or any Designated Borrower against any and all of the obligations of
the Borrower or any Designated Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or any Designated
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have. Each Lender agrees to notify the Borrower and, if
applicable, such Designated Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Notwithstanding
the foregoing, if any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, each Issuing Bank, the Swingline Lender and the Lenders
and (ii) the Defaulting Lender shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of set off.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal,

 

77



--------------------------------------------------------------------------------

refunded to the Borrower or any Designated Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11 Survival. All covenants, agreements, representations and warranties made
by the Borrower and each Designated Borrower herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount or Obligation payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay (or will be required to pay)
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 or if any Lender determines
pursuant to Section 3.02 that it is not permitted to make Eurocurrency Rate
Loans, or if any Lender is a Defaulting Lender, or if any Lender declines to
approve any waiver, amendment or modification of this Agreement or any Loan
Document that requires approval of all Lenders or all affected Lenders pursuant
to Section 11.01 and has been approved by the Required Lenders or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment),

 

78



--------------------------------------------------------------------------------

provided that: (a) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b); (b) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); (c) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; and (d) such
assignment does not conflict with applicable Laws. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING

 

79



--------------------------------------------------------------------------------

OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower acknowledges and agrees that
(except, with respect to clauses (ii) and (iii) below, as expressly set forth in
any other engagement agreement between the Borrower and/or any of its
Affiliates, on the one hand, and the Administrative Agent, any Syndication
Agent, any Documentation Agent, any Lender or any Arranger, on the other hand):
(i) the credit facilities provided for herein and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Lenders and the Arrangers, on
the other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, the Syndication
Agents, the Documentation Agents, the Lenders and the Arrangers each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent, any
Syndication Agent, any Documentation Agent, any Lender nor any other Arrangers
have assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent, the Syndication Agents, the Documentation
Agents, the Lenders or the Arrangers have advised or are currently advising the
Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent, any Syndication Agent, any Documentation Agent, any Lender
nor any other Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Syndication Agents, the Documentation Agents, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, any
Syndication Agent, any Documentation Agent, any Lender nor any other Arranger
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the
Syndication Agents, the Documentation Agents, the Lenders and the other
Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent, the Syndication
Agents, the Documentation Agents, the Lenders and the other Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.

 

80



--------------------------------------------------------------------------------

11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower and each Designated Borrower, which
information includes the name and address of the Borrower and each Designated
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each Designated Borrower in
accordance with the Patriot Act.

11.18 Termination of Joinder Agreements. Following written notice from the
Borrower to the Administrative Agent that it wishes to terminate any
Subsidiary’s designation as a Designated Borrower and upon payment in full of
all Obligations of such Designated Borrower, any Joinder Agreement entered by
such Designated Borrower with respect to this Agreement shall be deemed to have
been terminated, and all guaranty obligations of the Borrower under Article X in
respect of such Designated Borrower shall be terminated as of the date of the
termination of such Joinder Agreement but subject to the second paragraph of
Section 10.01.

(Remainder of Page Intentionally Left Blank)

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COGNIZANT TECHNOLOGY SOLUTIONS

CORPORATION

By:  

/s/ David Nelson

Name:   David Nelson Title:   Vice President, Investor Relations & Treasurer

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Issuing Bank, Swingline Lender

and Lender

By:  

/s/ Daglas Panchal

Name:   Daglas Panchal Title:   Vice President

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch as

Issuing Bank and Lender

By:  

/s/ Judith Smith

Name:   Judith Smith Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

Name:   D. Andrew Maletta Title:   Authorized Signatory

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Issuing Bank and Lender By:  

/s/ Ritam Bhalla

Name:   Ritam Balla Title:   Director

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

LLOYDS BANK, as

a Lender

By:  

/s/ Joel Slomko

Name:   Joel Slomko Title:   Assistance Vice President – S088 By:  

/s/ Veronica Cranny

Name:   Veronica Cranny Title:   Senior Vice President – C010

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

Citibank, N.A., as

a Lender

By:  

/s/ James M. Walsh

Name:   James M. Walsh Title:   Vice President and Managing Director

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

TD Bank, N.A., as

a Lender

By:  

/s/ Craig Welch

Name:   Craig Welch Title:   Senior Vice President

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:  

/s/ Nicolas Rabier

Name:   Nicolas Rabier Title:   Managing Director BNP Paribas, as a Lender By:  

/s/ Ade Adedeji

Name:   Ade Adedeji Title:   Vice President

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

Bank of the West, as

a Lender

By:  

/s/ Cecile Segovia

Name:   Cecile Segovia Title:   Director, Sr. Relationship Manager

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

Standard Chartered Bank, as

a Lender

By:  

/s/ Steven Aloupis A2388

Name:   Steven Aloupis A2388 Title:   Managing Director, Capital Markets By:  

/s/ Hsing H. Huang

Name:   Hsing H. Huang Title:   Associate Director, Standard Chartered Bank NY

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Issuing Bank

and Lender

By:  

/s/ Kamran Khan

Name:   Kamran Khan Title:   Authorized Signatory

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Laura H. McAulay

Name:   Laura H. McAulay Title:   Senior Vice President

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

DBS Bank Ltd., Los Angeles Agency, as

a Lender

By:  

/s/ Thomas McCabe

Name:   Thomas McCabe Title:   Country Head/Managing Director

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as

a Lender

By:  

/s/ Beth Rue

Name:   Beth Rue Title:   Director

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

a Lender

By:  

/s/ Matt Schullin

Name:   Matt Schullin Title:   Vice President

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as

a Lender

By:  

/s/ John Cappellari

Name:   John Cappellari Title:   Director

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as

a Lender

By:  

/s/ John Macken

Name:   John Macken Title:   Senior Vice President

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

Societe Generale, as

a Lender

By:  

/s/ Richard Bernal

Name:   Richard Bernal Title:   Managing Director

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as

a Lender

By:  

/s/ David W. Kee

Name:   David W. Kee Title:   Managing Director

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as

a Lender

By:

 

/s/ Thomas J. Tarasovich, Jr.

Name: Thomas J. Tarasovich, Jr.

Title: Vice President

 

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as

a Lender

By:

 

/s/ Lillian Kim

Name: Lillian Kim

Title: Director

 

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as

a Lender

By:

 

/s/ David A. Wild

Name: David A. Wild

Title: Senior Vice President

 

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank, as

a Lender

By:

 

/s/ Juliette Cohen

Name: Juliette Cohen

Title: Managing Director

By:

 

/s/ Gordon Yip

Name: Gordon Yip

Title: Director

 

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as

a Lender

By:

 

/s/ Daniel J. Boote

Name: Daniel J. Boote

Title: Senior Vice President

 

Cognizant Credit Agreement Signature Page



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as

a Lender

By:  

/s/ Robert Moravec

Name: Robert Moravec

Title: Global Relations Manager

 

Cognizant Credit Agreement Signature Page